                Case 3:19-bk-33248                 Doc 1             Filed 10/18/19 Entered 10/18/19 14:58:06                             Desc Main
                                                                     Document     Page 1 of 59
     Fill in this information to identify your case:

     United States Bankruptcy Court for the:

     Southern District of Ohio

     Case number (If known):   ___________                           Chapter you are filing under:
                                                                     8   Chapter?                                          2019 OCT 18 PM 2; 48
                                                                     D   Chapter 11
                                                                     D   Chapter 12
                                                                     D   Chapter 13                                                CL 1_Q p'-h~~,!f~hJt is an
                                                                                                                             u.s. BrY:~m~M~~Jtrwr

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                        12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


                Identify Yourself

                                        About Debtor 1 :                                              About Debtor 2 (Spouse Only in a Joint Case}:
1.    Your full name
       Write the name that is on your
                                         Taneka
       government-issued picture
                                        First name                                                    First name
       identification (for example,
       your driver's license or          Lyn-Nay
       passport).                       Middle name                                                   Middle name

       Bring your picture                Walker
       identification to your meeting   Last name                                                     Last name
       with the trustee.
                                        Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr., Jr., II, Ill)




2.     All other names you
       have used in the last 8          First name                                                    First name
       years
                                          ~n-N~~•
                                        Middl name                                                     Middle name
       Include your married or
       maiden names.                     WCA\ "e.r -sf'\\\~'{
                                        Last name                                                     Last name



                                        First name                                                     First name


                                        M~e~:,~<X':\                                                   Middle name


                                                                                                       Last name




3.     Only the last 4 digits of
                                        XXX                    9___
                                                      XX - _Q___  3 ___
                                                                      7_                              XXX           xx -
       your Social Security
       number or federal                OR                                                            OR
       Individual Taxpayer
       Identification number            9xx - xx                                                      9 xx - xx
       (ITIN)

Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                      page 1
             Case 3:19-bk-33248                       Doc 1         Filed 10/18/19 Entered 10/18/19 14:58:06                                   Desc Main
                                                                    Document     Page 2 of 59
Debtor 1
                Taneka       Lyn-Nay                    Walker                                           Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name   Middle Name                Last Name




                                           About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


4.    Any business names
      and Employer                         D      I have not used any business names or EINs.                D       I have not used any business names or EINs.
      Identification Numbers
      (EIN) you have used in
      the last 8 years                     Business name                                                     Business name

      Include trade names and
      doing business as names              Business name                                                     Business name




                                           EIN                                                               EIN



                                           EIN                                                               EIN




s. Where you live                                                                                            If Debtor 2 lives at a different address:


                                           3921 Otis Dr
                                           Number          Street                                            Number           Street




                                           Dayton                                   Oh        45416
                                           City                                     State     ZIP Code       City                                      State    ZIP Code



                                           County                                                            County


                                           If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                           above, fill it in here. Note that the court will send             yours, fill it in here. Note that the court will send
                                           any notices to you at this mailing address.                       any notices to this mailing address.



                                           Number          Street                                             Number          Street



                                           P.O. Box                                                           P.O. Box



                                           City                                     State     ZIP Code        City                                     State    ZIP Code




6.    Why you are choosing                 Check one:                                                         Check one:
      this district to file for
                                           ~ Over the last 180 days before filing this petition,              D      Over the last 180 days before filing this petition,
      bankruptcy                                                                                                     I have lived in this district longer than in any
                                                  I have lived in this district longer than in any
                                                  other district.                                                    other district.

                                           D      I have another reason. Explain.                             D      I have another reason. Explain.
                                                  (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




     Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          page 2
             Case 3:19-bk-33248                       Doc 1        Filed 10/18/19 Entered 10/18/19 14:58:06                            Desc Main
                                                                   Document     Page 3 of 59
Debtor 1        Taneka       Lyn-Nay                   Walker                                         Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name   Middle Name               Last Name




              Tell the Court About Your Bankruptcy Case


7.    The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
      Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
      under
                                           i2I Chapter 7
                                           D     Chapter 11

                                           D     Chapter 12

                                           D     Chapter 13


s. How you will pay the fee . .     ~ I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                   ~ local court for more details about how you may pay. Typically, if you are paying the fee
                                                 yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                 submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                 with a pre-printed address.

                                  ~~     need to pay the fee in installments. If you choose this option, sign and attach the
                                 ,o\\t~pplication for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           D     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                 By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                 less than 150% of the official poverty line that applies to your family size and you are unable to
                                                 pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                 Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
·····-······················-------·--------------------------------------------


9.    Have you filed for                   ~No
      bankruptcy within the
      last 8 years?                        D Yes.      District _ _ _ _ _ _ _ _ _ _ When            _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                    MM/ DD /YYYY

                                                       District _ _ _ _ _ _ _ _ _ _ When            _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                    MM/ DD /YYYY

                                                       District _ _ _ _ _ _ _ _ _ _ When            _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                    MM/ DD /YYYY




10.   Are any bankruptcy                   0     No
      cases pending or being
      filed by a spouse who is             D Yes.      Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
      not filing this case with                        District _ _ _ _ _ _ _ _ _ _ When            _ _ _ _ _ _ Case number, if known _ _ _ _ _ _ __
      you, or by a business                                                                         MM /DD /YYYY
      partner, or by an
      affiliate?
                                                       Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you

                                                       District _ _ _ _ _ _ _ _ _ _ When            _ _ _ _ _ _ Case number, if known _ _ _ _ _ _ __
                                                                                                    MM /DD/YYYY



11.   Do you rent your                     D     No. Go to line 12.
      residence?                           i2I   Yes. Has your landlord obtained an eviction judgment against you?

                                                       0    No. Go to line 12.
                                                       D    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                            part of this bankruptcy petition.




     Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3
             Case 3:19-bk-33248                          Doc 1        Filed 10/18/19 Entered 10/18/19 14:58:06                             Desc Main
                                                                      Document     Page 4 of 59
Debtor 1         Taneka           Lyn-Nay                    Walker                                         Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name        Middle Name             Last Name




              Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor                 0   No. Go to Part 4.
      of any full- or part-time
      business?                                 D Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                         Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                         Number       Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                          City                                                    State         ZIP Code


                                                         Check the appropriate box to describe your business:

                                                         D    Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                         D    Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))

                                                         0    Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                         D    Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                         D    None of the above


13.   Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it

      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtor?
                                                ~ No.    I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      D   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(51D).                             the Bankruptcy Code.

                                                D   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                         Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any                    0   No
      property that poses or is
      alleged to pose a threat                  D Yes.    What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                                 If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                          Where is the property? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                    Number         Street




                                                                                    City                                           ~         ZIPCode


  Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                   page 4
           Case 3:19-bk-33248                     Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                                 Desc Main
                                                                 Document     Page 5 of 59
Debtor 1      Taneka        Lyn-Nay                   Walker                                            Case number (it known). _ _ _ _ _ _ _ _ _ _ _ _ _ __
              First Name    Middle Name              Last Name




           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1 :                                                   About Debtor 2 (Spouse Only in a Joint Case):
1s. Tell the court whether
   you have received a
   briefing about credit                  You must check one:                                                You must check one:
   counseling.
                                          0   I received a briefing from an approved credit                  D   I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   The law requires that you                  filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
   receive a briefing about credit            certificate of completion.                                         certificate of completion.
   counseling before you file for
                                              Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
   bankruptcy. You must
                                              plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you              D   I received a briefing from an approved credit                  D   I received a briefing from an approved credit
   cannot do so, you are not                  counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   eligible to file.                          filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                         certificate of completion.
   If you file anyway, the court
                                              Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                              you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                              plan, if any.                                                      plan, if any.
   you paid, and your creditors
   can begin collection activities        D   I certify that I asked for credit counseling                   D   I certify that I asked for credit counseling
   again.                                     services from an approved agency, but was                          services from an approved agency, but was
                                              unable to obtain those services during the 7                       unable to obtain those services during the 7
                                              days after I made my request, and exigent                          days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                of the requirement.
                                              To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                              required you to file this case.                                    required you to file this case.
                                              Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                      You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                              may be dismissed.                                                  may be dismissed.
                                              Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                              days.                                                              days.

                                          D   I am not required to receive a briefing about                  D   I am not required to receive a briefing about
                                              credit counseling because of:                                      credit counseling because of:

                                              D   Incapacity.     I have a mental illness or a mental            D   Incapacity.    I have a mental illness or a mental
                                                                  deficiency that makes me                                          deficiency that makes me
                                                                  incapable of realizing or making                                  incapable of realizing or making
                                                                  rational decisions about finances.                                rational decisions about finances.
                                              D   Disability.     My physical disability causes me               D   Disability.    My physical disability causes me
                                                                  to be unable to participate in a                                  to be unable to participate in a
                                                                  briefing in person, by phone, or                                  briefing in person, by phone, or
                                                                  through the internet, even after I                                through the internet, even after I
                                                                  reasonably tried to do so.                                        reasonably tried to do so.
                                              D   Active duty. I am currently on active military                 D   Active duty. I am currently on active military
                                                               duty in a military combat zone.                                    duty in a military combat zone.

                                              If you believe you are not required to receive a                   If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
            Case 3:19-bk-33248                           Doc 1         Filed 10/18/19 Entered 10/18/19 14:58:06                                    Desc Main
                                                                       Document     Page 6 of 59
Debtor 1       Taneka        Lyn-Nay                         Walker                                              Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name    Middle Name                  Last Name




            Answer These Questions for Reporting Purposes

                                           16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
16. What kind of debts do                       as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                                   0     No. Go to line 16b.
                                                   i2I   Yes. Go to line 17.

                                           16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                money for a business or investment or through the operation of the business or investment.

                                                   0     No. Go to line 16c.
                                                   0     Yes. Go to line 17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.



11.   Are you filing under
      Chapter 7?                           0      No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after           i2I    Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                           administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                                       0    No
      administrative expenses
      are paid that funds will be                        0   Yes
      available for distribution
      to unsecured creditors?

1s. How many creditors do                  0      1-49                                       0   1,000-5,000                            0   25,001-50,000
      you estimate that you                0      50-99                                      0   5,001-10,000                           0   50,001-100,000
      owe?                                 0      100-199                                    0   10,001-25,000                          0   More than 100,000
                                           0      200-999

19.   How much do you                      i!f'$0-$50,000                                    0   $1,000,001-$10 million                 0   $500,000,001-$1 billion
      estimate your assets to              0      $50,001-$100,000                           0   $10,000,001-$50 million                0   $1,000,000,001-$10 billion
      be worth?                            0      $100,001-$500,000                          0   $50,000,001-$100 million               0   $10,000,000,001-$50 billion
                                           0      $500,001-$1 million                        0   $100,000,001-$500 million              0   More than $50 billion

20.   How much do you                      0      $0-$50,000                                 0   $1,000,001-$10 million                 0   $500,000,001-$1 billion
      estimate your liabilities            0      $50,001-$100,000                           0   $10,000,001-$50 million                0   $1,000,000,001-$10 billion
      to be?                               f!1'   $100,001-$500,000                          0   $50,000,001-$100 million               0   $10,000,000,001-$50 billion
                                           0      $500,001-$1 million                        0   $100,000,001-$500 million              0   More than $50 billion
•@lfi        Sign Below

                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
Foryou                                     correct.
                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.
                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                           I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection




                                           :U-~, ~:;:
                                           with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.


                                                                                                                    X ______________
                                                  Signature of Debtor 1                                                   Signature of Debtor 2

                                                  Executed on         \0
                                                                      MM
                                                                           I\<g' /
                                                                           / DD
                                                                                     20 \ C\
                                                                                     /YYYY
                                                                                                                          Executed on _ _ _ _ _ __
                                                                                                                                       MM / DD     /YYYY



  Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 6
           Case 3:19-bk-33248                      Doc 1         Filed 10/18/19 Entered 10/18/19 14:58:06                             Desc Main
                                                                 Document     Page 7 of 59
Debtor 1     Taneka       Lyn-Nay                   Walker                                         Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
             First Name   Middle Name               Last Name




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which§ 707(b)(4)(D) applies, certify that I have no
If you are not represented              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                        X                                                                   Date
                                            Signature of Attorney for Debtor                                               MM         DD /YYYY




                                            Printed name



                                            Firm name



                                            Number      Street




                                            City                                                           State           ZIP Code




                                            Contact phone _ _ _ _ _ _ _ _ _ _ _ _ _ __                     Email address




                                            Bar number                                                     State




  Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                     page 7
           Case 3:19-bk-33248                  Doc 1           Filed 10/18/19 Entered 10/18/19 14:58:06                           Desc Main
                                                               Document     Page 8 of 59
Debtor 1     Taneka       Lyn-Nay                   Walker                                     Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
             First Name   Middle Name            Last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        D      No
                                        lk:f   Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        D      No
                                        lia    Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        0      No
                                        D      Yes. Name of Person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.




                                          Signature of Debtor 1                                         Signature of Debtor 2


                                        Date                 \0) l<a:j20\q
                                                              MM   DD   YYYY
                                                                                                        Date
                                                                                                                         MM/    DD /YYYY

                                        Contact phone         q37 .. <jQ?, .. q \C\5                    Contact phone


                                        Cell phone           C\ ~1 "' ~ L'?) - 9 \ C\ 5                 Cell phone


                                                                                                        Email address




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
                Case 3:19-bk-33248                       Doc 1      Filed 10/18/19 Entered 10/18/19 14:58:06                             Desc Main
                                                                    Document     Page 9 of 59
Fill in this information to identify your case and this filing:


Debtor 1          Taneka                              Lyn-Na                 Walker
                     First Name                  Middle Name               Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name               Last Name


United States Bankruptcy Court for the: Southern District of Ohio

Case number
                                                                                                                                             D   Check if this is an
                                                                                                                                                 amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    ~    No. Go to Part 2.
    D    Yes. Where is the property?
                                                                     What is the property? Check all that apply.
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                     D    Single-family home                           the amount of any secured claims on Schedule D:
                                                                                                                       Creditors Who Have Claims Secured by Property.
      1.1.
             Street address, if available, or other description
                                                                     D    Duplex or multi-unit building
                                                                     D   Condominium or cooperative                    Current value of the      Current value of the
                                                                     D    Manufactured or mobile home                  entire property?          portion you own?
                                                                     D    Land                                         $_______ $_ _ _ _ _ __
                                                                     D    Investment property
                                                                     D    Timeshare                                    Describe the nature of your ownership
             City                             State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                     D    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                       the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     D Debtor 1 only
             County                                                  D Debtor 2 only
                                                                     D Debtor 1 and Debtor 2 only                      D   Check if this is community property
                                                                                                                           ( see instructions)
                                                                     D At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: _______________
    If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                    D    Single-family home                            the amount of any secured claims on Schedule D:
                                                                                                                       Creditors Who Have Claims Secured by Property.
      1.2.
              Street address, if available, or other description
                                                                    D    Duplex or multi-unit building
                                                                    D    Condominium or cooperative                    Current value of the      Current value of the
                                                                    D    Manufactured or mobile home                   entire property?          portion you own?
                                                                    D    Land                                          $ _ _ _ _ _ __            $ _ _ _ _ _ _ __
                                                                    D    Investment property
                                                                                                                       Describe the nature of your ownership
              City                            State      ZIP Code
                                                                    D    Timeshare
                                                                                                                       interest (such as fee simple, tenancy by
                                                                    D    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                       the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    D Debtor 1 only
              County
                                                                    D Debtor 2 only
                                                                    D Debtor 1 and Debtor 2 only                       0   Check if this is community property
                                                                    D At least one of the debtors and another              ( see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number: _______________



 Official Form 106A/B                                                Schedule A/B: Property                                                              page 1
                 Case 3:19-bk-33248                        Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
 Debtor 1              Taneka                           Lyn-Na                 Walker Page 10 ofCase
                                                                         Document                59 number known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                       (if
                       First Name     Middle Name            Last Name




                                                                         What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put
                                                                         D   Single-family home                              the amount of any secured claims on Schedule D:
     1.3.                                                                                                                    Creditors Who Have Claims Secured by Property.
                Street address, if available, or other description       D   Duplex or multi-unit building
                                                                         D   Condominium or cooperative                      Current value of the       Current value of the
                                                                                                                             entire property?           portion you own?
                                                                         D   Manufactured or mobile home
                                                                         D   Land
                                                                                                                             $_______                   $_ _ _ _ _ _ __
                                                                         D   Investment property
                City                            State      ZIP Code      D   Timeshare
                                                                                                                             Describe the nature of your ownership
                                                                                                                             interest (such as fee simple, tenancy by
                                                                         D   Other _ _ _ _ _ _ _ _ _ _ __                    the entireties, or a life estate), if known.
                                                                         Who has an interest in the property? Check one.
                                                                         D Debtor 1 only
                County
                                                                         D Debtor 2 only
                                                                         D Debtor 1 and Debtor 2 only                        D Check if this is community property
                                                                                                                                (see instructions)
                                                                         D At least one of the debtors and another
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number: _______________


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
   you have attached for Part 1. Write that number here . ......................................................................................   -+



•ifj             Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D       No
   ii' Yes

    3.1.        Make:                        Ford                        Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
                Model:
                                             Fusion                      0   Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                             2013                        D   Debtor 2 only
                Year:                                                                                                        Current value of the       Current value of the
                                                                         D   Debtor 1 and Debtor 2 only
                Approximate mileage:         111,622                                                                         entire property?           portion you own?
                                                                         D   At least one of the debtors and another
                Other information:
                                                                                                                                      13226
                                                                                                                             $_ _ _ _ _ __              $ _ _ _ _ _ __ 0
                                                                         D Check if this is community property (see
                                                                             instructions)



    If you own or have more than one, describe here:

                Make:
                                             Buick                       Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
    3.2.
                                                                                                                             the amount of any secured claims on Schedule D:
                Model:
                                             Enclave                     D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                             2009                        D Debtor 2 only
                Year:                                                                                                        Current value of the       Current value of the
                                                                         D Debtor 1 and Debtor 2 only
                                             175,034                                                                         entire property?           portion you own?
                Approximate mileage:                                     D At least one of the debtors and another
                Other information:
                                                                                                                                      12703
                                                                                                                             $_ _ _ _ _ __              $_ _ _ _ _ __ 0
                                                                          D Check if this is community property (see
                                                                             instructions)




 Official Form 106A/B                                                     Schedule A/B: Property                                                               page 2
                Case 3:19-bk-33248                  Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
Debtor 1          Taneka                          Lyn-Na                Walker Page 11 ofCase
                                                                  Document                59 number known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                (if
                   First Name       Middle Name       Last Name




   3.3.    Make:                                                  Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
           Model:                                                 D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                  D Debtor 2 only
           Year:                                                                                                      Current value of the      Current value of the
                                                                  D Debtor 1 and Debtor 2 only
           Approximate mileage:
                                                                                                                      entire property?          portion you own?
                                                                  D At least one of the debtors and another
           Other information:
                                                                                                                      $_ _ _ _ _ _ _            $_ _ _ _ _ __
                                                                  D Check if this is community property (see
                                                                     instructions)


   3.4.    Make:                                                  Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
           Model:
                                                                  D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                  D Debtor 2 only
           Year:                                                                                                      Current value of the      Current value of the
                                                                  D Debtor 1 and Debtor 2 only
           Approximate mileage:                                                                                       entire property?          portion you own?
                                                                  D At least one of the debtors and another
           Other information:
                                                                                                                      $_ _ _ _ _ _ _            $ _ _ _ _ _ __
                                                                  D Check if this is community property (see
                                                                     instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   0      No
   D   Yes


                                                                  Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
   4.1.    Make:
                                                                                                                      the amount of any secured claims on Schedule D:
           Model:
                                                                  D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                  D Debtor 2 only
           Year:
                                                                  D Debtor 1 and Debtor 2 only                        Current value of the      Current value of the
           Other information:                                     D At least one of the debtors and another           entire property?          portion you own?


                                                                  D Check if this is community property (see          $_ _ _ _ _ _ _            $_ _ _ _ _ _ _
                                                                     instructions)



   If you own or have more than one, list here:
                                                                  Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
    4.2.       Make:
                                                                                                                      the amount of any secured claims on Schedule D:
               Model:
                                                                  D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                  D Debtor 2 only
               Year:                                                                                                  Current value of the      Current value of the
                                                                  D Debtor 1 and Debtor 2 only                        entire property?          portion you own?
               Other information:                                 D At least one of the debtors and another


           L____,]
                                                                                                                      $_ _ _ _ _ _ _            $ _ _ _ _ _ __
                                                                  D Check if this is community property (see
                                                                     instructions)




 Official Form 106A/B                                              Schedule A/B: Property                                                               page 3
               Case 3:19-bk-33248                                  Doc 1            Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
 Debtor 1         Taneka                                    Lyn-Na                       Walker Page 12 ofCase
                                                                                   Document                59 number known). _ _ _ _ _ _ _ _ _ _ _ _ _ __     (if
                    First Name             Middle Name                Last Name




               Describe Your Personal and Household Items

                                                                                                                                                                                               Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                               portion you own?
                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                               or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   0      No                      ~------------------------------
   i21    Yes. Describe ......... ! Stove, refrigerator, washing machine, dryer,Sofa                                                                                                            $_ _ _ _ _$_5_0_0
                                       !


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
   0      No
   i2I    Yes. Describe .......... T.V                                                                                                                                                          $_ _ _ _ _$2_5_0

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   i2I    No
   0      Yes. Describe ......... .                                                                                                                                                             $_ _ _ _ _ _ _ _ _


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
   121    No
   0      Yes. Describe ......... .                                                                                                                                                             $_ _ _ _ __


10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   i2I    No
   0      Yes. Describe ......... .                                                                                                                                                             $_ _ _ _ _ _ _ _ _


11.Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   0      No
   i2I    Yes. Describe .......... , Clothing,            Shoes, C\tcesscr,e 5                                                                                                                  $_ _ _ _ _$8_0_0


12.Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   121    No
   0      Yes. Describe ......... .                                                                                                                                                             $_ _ _ _ _ _ _ _ _

13. Non-farm animals
   Examples: Dogs, cats, birds, horses

   121    No
   0      Yes. Describe ......... .                                                                                                                                                             $_ _ _ _ _ _ _ _


14.Any other personal and household items you did not already list, including any health aids you did not list

   ii2I   No
   0      Yes. Give specific                                                                                                                                                                    $_ _ _ _ _ _ __
          information ............. .
                                        '-------------------------------------~
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                  $_ _ _ _ _15_5_0
   for Part 3. Write that number here .................................................................................................................................................... ~



 Official Form 106A/B                                                                Schedule A/B: Property                                                                                                 page4
              Case 3:19-bk-33248                                          Doc 1               Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
 Debtor 1         Taneka                                           Lyn-Na                          Walker Page 13 ofCase
                                                                                             Document                59 number known) _ _ _ _ _ _ _ _ _ _ _ _ _ __            (if
                    First Name               Middle Name                      Last Name




1111          Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                                                                                                         Current value of the
                                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                                                                                    or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   0   No
   0   Yes ................................................................................................................................................................         Cash: .......................                 100
                                                                                                                                                                                                                     $_ _ _ _ _ _ _ _




17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.

   0   No
   0   Yes .................... .                                                                 Institution name:


                                             17.1. Checking account:                              US Bank                                                                                                            $_ _ _ _ _2_5_0

                                             17.2. Checking account:                                                                                                                                                 $ _ _ _ _ _ _ _ _0

                                             17.3. Savings account:                               Wright Patt Credit Union                                                                                                        140
                                                                                                                                                                                                                     $_ _ _ _ _ _ _ _

                                             17.4. Savings account:                                                                                                                                                  $_ _ _ _ _ _ __0

                                             17.5. Certificates of deposit:                                                                                                                                          $ _ _ _ _ _ _ _ _0

                                             17.6. Other financial account:                                                                                                                                          $_ _ _ _ _ _ __0

                                             17.7. Other financial account:                                                                                                                                          $ _ _ _ _ _ _ _ _0

                                             17.8. Other financial account:                                                                                                                                          $ _ _ _ _ _ _ __ 0

                                             17.9. Other financial account:                                                                                                                                          $_ _ _ _ _ _ __0




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts

   0   No
   0   Yes ................ .                Institution or issuer name:

                                                                                                                                                                                                                     $_ _ _ _ _ _

                                                                                                                                                                                                                     $ _ _ _ _ _ _ __

                                                                                                                                                                                                                     $ _ _ _ _ _ _ __




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   0   No                                    Name of entity:                                                                                                                        % of ownership:
   0   Yes. Give specific                                                                                                                                                           0%                %              $
       information about
       them ........................ .
                                                                                                                                                                                    0%                %              $
                                                                                                                                                                                    0%                %              $




 Official Form 106A/B                                                                           Schedule A/B: Property                                                                                                            page 5
              Case 3:19-bk-33248                               Doc 1             Filed 10/18/19 Entered 10/18/19 14:58:06         Desc Main
Debtor 1         Taneka                                  Lyn-Na                       Walker Page 14 of Case
                                                                                Document                 59 number
                                                                                                              (if known). _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name           Middle Name                Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   0   No
   D Yes. Give specific                  Issuer name:
       information about
                                                                                                                                    $ _ _ _ _ _ _ __
       them ...................... .
                                                                                                                                    $ _ _ _ _ _ _ __
                                                                                                                                    $_ _ _ _ _ _ __



21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   0   No
   D   Yes. List each
       account separately.               Type of account:              Institution name:

                                         401 (k) or similar plan:                                                                   $_ _ _ _ _ _ __


                                         Pension plan:                                                                              $ _ _ _ _ _ _ __

                                         IRA:                                                                                       $ _ _ _ _ _ _ __

                                         Retirement account:                                                                        $ _ _ _ _ _ _ __

                                         Keogh:                                                                                     $ _ _ _ _ __

                                         Additional account:                                                                        $_ _ _ _ _ _ __

                                         Additional account:                                                                        $ _ _ _ _ __




22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   ~ No
   D   Yes ......................... .                         Institution name or individual:

                                         Electric:                                                                                 $_ _ _ _ _ _ _ __

                                         Gas:                                                                                      $_ _ _ _ _ _ _ __

                                         Heating oil:                                                                              $ _ _ _ _ _ _ _ __
                                         Security deposit on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __       $_ _ _ _ __
                                         Prepaid rent:                                                                             $_ _ _ _ __
                                         Telephone:                                                                                 $_ _ _ _ _ _ _ __
                                         Water:                                                                                     $ _ _ _ _ _ _ _ __
                                         Rented furniture:                                                                          $ _ _ _ _ _ _ _ __

                                         Other:                                                                                     $ _ _ _ _ _ _ _ __



23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   0    No

   D    Yes..........................    Issuer name and description:
                                                                                                                                   $ _ _ _ _ _ _ __

                                                                                                                                   $ _ _ _ _ _ _ __
                                                                                                                                   $ _ _ _ _ _ _ __



 Official Form 106A/B                                                            Schedule A/B: Property                                       page 6
              Case 3:19-bk-33248                              Doc 1            Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
 Debtor 1        Taneka                                  Lyn-Na                     Walker Page 15 of Case
                                                                              Document                 59 number known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                             (if
                    First Name            Middle Name             Last Name




24_ Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1 ), 529A(b), and 529(b)(1 )_

   0    No
   D    Yes ------------------------------------   Institution name and description. Separately file the records of any interests_ 11 U.S_C_ § 521 (c):

                                                                                                                                                            $_ _ _ _ _ _ _ _

                                                                                                                                                            $_ _ _ _ __

                                                                                                                                                            $_ _ _ _ _ _ __



25_ Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

   0    No
   D    Yes. Give specific
        information about them ___ _                                                                                                                       $_ _ _ _ _ _ __


26_ Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   0    No
   D    Yes. Give specific
        information about them ___ _                                                                                                                       $ _ _ _ _ __


27_ Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   0    No
   D    Yes. Give specific
        information about them ___ _                                                                                                                       $_ _ _ _ _ _ __



Money or property owed to you?                                                                                                                              Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions_

28_ Tax refunds owed to you

   0    No
   D    Yes_ Give specific information                        I                                                                    Federal:               $_ _ _ _ _ _ __
             about them, including whether
                                                                                                                                                          $ _ _ _ _ _ _ __

                ~~~
                                                                                                                                   State:
                                 5
                      :~~::: :~:~ t_h·~--~~~~~~~--------      .__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __.                        Local:                 $_ _ _ _ _ _



29_ Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

   0    No
   D    Yes_ Give specific information _____________ _
                                                                                                                                   Alimony:                 $_ _ _ _ _ __
                                                                                                                                   Maintenance:             $_ _ _ _ _ __
                                                                                                                                   Support:                 $_ _ _ _ _ __

                                                                                                                                   Divorce settlement:      $_ _ _ _ _ __
                                                                                                                                   Property settlement:     $_ _ _ _ _ __

30_ Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else

    0   No
    D   Yes. Give specific information ............... , - -
                                                                                                                                                            $_ _ _ _ _ _ _ __
                                                              '------------------------------------'

 Official Form 106A/B                                                          Schedule A/B: Property                                                                  page 7
                  Case 3:19-bk-33248                                  Doc 1            Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
 Debtor 1            Taneka                                     Lyn-Na                      Walker Page 16 of Case
                                                                                      Document                 59 number known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __     (if
                       First Name            Middle Name                  Last Name




31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
      0    No
      D    Yes. Name the insurance company            Company name:                                                                                 Beneficiary:                                       Surrender or refund value:
                of each policy and list its value ...
                                                                                                                                                                                                       $_ _ _ _ _ _ __

                                                                                                                                                                                                       $ _ _ _ _ _ _ __

                                                                                                                                                                                                       $ _ _ _ _ __

32. Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
      0    No
      D    Yes. Give specific information ............. .
                                                                                                                                                                                                       $_ _ _ _ _ _ _ _ _


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
      0    No
      D    Yes. Describe each claim .................... .
                                                                                                                                                                                                       $_ _ _ _ _ _ _ _ _

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
      0    No
      D    Yes. Describe each claim .................... .
                                                                     '--------------------------------__,$_________

35. Any financial assets you did not already list

      0    No
      D    Yes. Give specific information ........... .                                                                                                                                                $_ _ _ _ _ _ _ _ _
                                                                     '-----------------------------------'
36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here ....................................................................................................................................................   -+   I $ _ _ _ _ _4_9_0




                    Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do     you own or have any legal or equitable interest in any business-related property?
      0     No. Go to Part 6.
      D    Yes. Go to line 38.

                                                                                                                                                                                                     Current value of the
                                                                                                                                                                                                     portion you own?
                                                                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                                                                     or exemptions.

38. Accounts receivable or commissions you already earned

      0     No
      D    Yes. Describe ...... .
                                                                                                                                                                                                     $ _ _ _ _ _ __

39. Office equipment, furnishings, and supplies
      Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

      0
      0
            No
            Yes. Describe .....       f
 Official Form 106A/B                                                                     Schedule A/B: Property                                                                                                  page 8
                Case 3:19-bk-33248                                 Doc 1            Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
 Debtor 1          Taneka                                    Lyn-Na                      Walker Page 17 of Case
                                                                                   Document                 59 number known). _ _ _ _ _ _ _ _ _ _ _ _ _ __    (if
                      First Name            Middle Name               Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   0      No
   D      Yes. Describe ...... .                                                                                                                                                               $_ _ _ _ _ _ _ _ __



41. Inventory
   lia'   No
   D      Yes. Describe ...... .



42. Interests in partnerships or joint ventures

   ii°    No
   D      Yes. Describe.......             Name of entity:                                                                                                          % of ownership:
                                                                                                                                                                    _ _ _%                     $ _ _ _ _ _ _ _ _ __
                                                                                                                                                                    _ _ _%                     $_ _ _ _ _ _ _ _ _ _
                                                                                                                                                                    _ _ _%                     $ _ _ _ _ _ _ _ _ __


43. Customer lists, mailing lists, or other compilations
   lia'   No
   D      Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?

                  D     No
                  D     Yes. Describe ....... .
                                                                                                                                                                                                $ _ _ _ _ _ _ _ __


44. Any business-related property you did not already list
   lia'   No
   D      Yes. Give specific
                                                                                                                                                                                               $ _ _ _ _ __
          information ........ .
                                                                                                                                                                                               $ _ _ _ _ _ __

                                                                                                                                                                                               $ _ _ _ _ _ _ _ __

                                                                                                                                                                                               $ _ _ _ _ _ _ _ __

                                                                                                                                                                                               $_ _ _ _ _ _ _ __

                                                                                                                                                                                                $_ _ _ _ _ _ _ __


45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
   for Part 5. Write that number here .................................................................................................................................................... ~




                  Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                  If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   ii'    No. Go to Part 7.
   D      Yes. Go to line 47.

                                                                                                                                                                                               Current value of the
                                                                                                                                                                                               portion you own?
                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                               or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish

   D      No
   D      Yes ........................ .


                                       I                                                                                                                                                         $_ _ _ _ _ _




 Official Form 106A/B                                                                Schedule A/B: Property                                                                                                 page 9
                  Case 3:19-bk-33248                                    Doc 1             Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
 Debtor 1            Taneka                                       Lyn-Na                       Walker Page 18 ofCase
                                                                                         Document                59 number known) _ _ _ _ _ _ _ _ _ _ _ _ __           (if
                       First Name            Middle Name                   Last Name




48. Crops-either growing or harvested

     D     No
     D     Yes. Give specific
           information ............ .                                                                                                                                                                       $_ _ _ _ _ _ _ _ _

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
     D     No
     D     Yes ......................... .
                                                                                                                                                                                                            $_ _ _ _ _ _ _ _ _

50. Farm and fishing supplies, chemicals, and feed

     D     No
     D     Yes ......................... .
                                                                                                                                                                                                            $_ _ _ _ _ _

51. Any farm- and commercial fishing-related property you did not already list
     D     No
     D     Yes. Give specific
           information ............ .                                                                                                                                                                       $_ _ _ _ _ _ _ _


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                              $_ _ _ _ _ _ _ _0_
    for Part 6. Write that number here ....................................................................................................................................................       -+

                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership


     i2I
     D     No Give specific
           Yes.                          I                                                                                                                                                                   $_ _ _ _ _ __

                                                                                                                                                                                                             $_ _ _ _ _ _ _
           information.············..__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,                                                                                                    $_ _ _ _ _ _ _



54. Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                             -+         $_ _ _ _ _ _ _ 0




•iii               List the Totals of Each Part of this form

55. Part 1: Total real estate, line 2 ..............................................................................................................................................................   -+   $_ _ _ _ _ _ _
                                                                                                                                                                                                                             0

56. Part 2: Total vehicles, line 5
                                                                                                                            25929
                                                                                                                   $_ _ _ _ _ __


57. Part 3: Total personal and household items, line 15                                                            $_ _ _ _ _1550
                                                                                                                             __


58. Part 4: Total financial assets, line 36
                                                                                                                              490
                                                                                                                   $_ _ _ _ _ _ _


59. Part 5: Total business-related property, line 45                                                               $_ _ _ _ _ _ _ 0


60. Part 6: Total farm- and fishing-related property, line 52                                                      $_ _ _ _ _ _ _ 0


61. Part 7: Total other property not listed, line 54                                                            +$_ _ _ _ _o
62. Total personal property. Add lines 56 through 61. .... ..... ...........                                   I
                                                                                                                                        27969
                                                                                                                   $_ _ _ _____--11 Copy personal property total                                       -+ + $_ _ _ _ _2_7_9_6_9_

63. Total of all property on Schedule A/B. Add line 55 + line 62 ..........................................................................................                                                 $_ _ _ _ _27969
                                                                                                                                                                                                                       _ __



 Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                    page 10
               Case 3:19-bk-33248               Doc 1       Filed 10/18/19 Entered 10/18/19 14:58:06                               Desc Main
                                                           Document      Page 19 of 59
 Fill in this information to identify your case:

 Debtor 1          Taneka                   Lyn-Na                     Walker
                     First Name            Middle Name               Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name               Last Name


 United States Bankruptcy Court for the:Southern District of Ohio

 Case number
  (If known)
                                                                                                                                        D Check if this is an
                                                                                                                                           amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/8: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                 Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
     ~ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      0    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


       Brief description of the property and line on     Current value of the    Amount of the exemption you claim          Specific laws that allow exemption
       Schedule AIB that lists this property             portion you own
                                                         Copy the value from     Check only one box for each exemption.
                                                         Schedule AIB

      Brief
      description:
                                                         $ _ _ _ _ _ __          0$ _ _ __
      Line from
                                                                                 D 100% of fair market value,    up to
      Schedule A/8:                                                                  any applicable statutory limit


      Brief
      description:
                                                         $ _ _ _ _ _ __          0$ _ _ __
      Line from
                                                                                 0   100% of fair market value, up to
                                                                                     any applicable statutory limit
      Schedule A/8:

      Brief
      description:
                                                         $ _ _ _ _ _ __          0$ _ _ __
      Line from
                                                                                 0   100% of fair market value, up to
      Schedule A/8:                                                                  any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

      it No
      0    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           0      No
           0      Yes



Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                            page 1 of_
             Case 3:19-bk-33248              Doc 1           Filed 10/18/19 Entered 10/18/19 14:58:06                        Desc Main
Debtor 1        Taneka                     Lyn-Na           Document
                                                                   Walker Page 20 ofCase
                                                                                     59 number (it         known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name   Middle Name       Last Name




iii&           Additional Page

      Brief description of the property and line       Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
      on Schedule AIB that lists this property         portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule A/8

     Brief
     description:
                                                           $ _ _ _ _ _ __     0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit
      ------    --

     Brief
     description:
                                                           $_ _ _ _ _ __      0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit


     Brief
     description:
                                                           $ _ _ _ _ _ __     0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit


     Brief
     description:
                                                           $ _ _ _ _ _ __     0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit
       -   -------




     Brief
     description:
                                                           $ _ _ _ _ _ __     0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit


     Brief
     description:
                                                           $._ _ _ _ _ __     0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit


     Brief
     description:
                                                           $_ _ _ _ _ __      0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
                                                                                  any applicable statutory limit
     Schedule A/B:
     Brief
     description:
                                                           $_ _ _ _ _ __      0$ _ _ __
      Line from
                                                                              0   100% of fair market value, up to
                                                                                  any applicable statutory limit
      Schedule A/B:

      Brief
      description:
                                                           $._ _ _ _ _ __     0$ _ _ __
      Line from
                                                                              0   100% of fair market value, up to
                                                                                  any applicable statutory limit
      Schedule A/B:

      Brief
      description:
                                                           $_ _ _ _ _ _ _     0$ _ _ __
      Line from
                                                                              0   100% of fair market value, up to
                                                                                  any applicable statutory limit
      Schedule A/B:

      Brief
      description:
                                                           $._ _ _ _ _ __     0$ _ __
      Line from
                                                                              0   100% of fair market value, up to
                                                                                  any applicable statutory limit
      Schedule AIB:


      Brief
      description:
                                                           $ _ _ _ _ _ __     0$ _ _ __
      Line from
                                                                              0   100% of fair market value, up to
                                                                                  any applicable statutory limit
      Schedule A/B:


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                     page..£_of _
                 Case 3:19-bk-33248                        Doc 1        Filed 10/18/19 Entered 10/18/19 14:58:06                               Desc Main
                                                                       Document      Page 21 of 59
 Fill in this information to identify your case:

 Debtor 1           Taneka                            Lyn-Na                       Walker
                     First Name                     Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) First Name                     Middle Name                  Last Name


 United States Bankruptcy Court for the: Southern District of Ohio

 Case number
 (If known)                                                                                                                                       D Check if this is an
                                                                                                                                                     amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).


1. Do any creditors have claims secured by your property?
      0      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      D      Yes. Fill in all of the information below.


                 List All Secured Claims

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
   for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
   As much as possible, list the claims in alphabetical order according to the creditor's name.

2.1                                                          Describe the property that secures the claim:                   $_ _ _ _ _ __   $_ _ _ _ _ _ _ $_ _ _ __
      Creditor's Name


      Number            Street

                                                             As of the date you file, the claim is: Check all that apply.
                                                              D   Contingent
                                                              D   Unliquidated
      City                           State   ZIP Code         D   Disputed

  Who owes the debt? Check one.                               Nature of lien. Check all that apply.
  D       Debtor 1 only                                       D   An agreement you made (such as mortgage or secured
  D       Debtor 2 only                                           car loan)
  D       Debtor 1 and Debtor 2 only                          D   Statutory lien (such as tax lien, mechanic's lien)
  D       At least one of the debtors and another             D   Judgment lien from a lawsuit
                                                              D   Other (including a right to offset) _ _ _ _ _ _ __
  D  Check if this claim relates to a
     community debt
  Date debt was incurred                                      Last 4 digits of account number

                                                              Describe the property that secures the claim:                  $_ _ _ _ _ __   $_ _ _ _ _ _ _ $ _ _ _ __
      Creditor's Name


      Number            Street
                                                              As of the date you file, the claim is: Check all that apply.
                                                              D   Contingent
                                                              D   Unliquidated
      City                           State   ZIP Code         D   Disputed

  Who owes the debt? Check one.                               Nature of lien. Check all that apply.
   D      Debtor 1 only                                       D   An agreement you made (such as mortgage or secured
   D      Debtor 2 only                                           car loan)
   D      Debtor 1 and Debtor 2 only                          D   Statutory lien (such as tax lien, mechanic's lien)

   D      At least one of the debtors and another             D   Judgment lien from a lawsuit
                                                              D   Other (including a right to offset) _ _ _ _ _ _ __
   D  Check if this claim relates to a
      community debt
   Date debt was incurred                                     Last 4 digits of account number _           __ _
       Add the dollar value of your entries in Column A on this page. Write that number here:


 Official Form 106D                                  Schedule D: Creditors Who Have Claims Secured by Property                                         page 1 of_
              Case 3:19-bk-33248                     Doc 1         Filed 10/18/19 Entered 10/18/19 14:58:06                                     Desc Main
                Taneka                           Lyn-Na           Document
                                                                        Walker Page 22 of 59
Debtor 1                                                                                                        Case number (if known). _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name     Middle Name          Last Name




              Additional Page
              After listing any entries on this page, number them beginning with 2.3, followed
              by 2.4, and so forth.

                                                      Describe the property that secures the claim:                     $                   $                 $
     Creditor's Name


     Number            Street


                                                      As of the date you file, the claim is: Check all that apply.
                                                      0    Contingent
     City                        State   ZIP Code     0    Unliquidated
                                                      0    Disputed

 Who owes the debt? Check one.                        Nature of lien. Check all that apply.
 0     Debtor 1 only                                  0   An agreement you made (such as mortgage or secured
 0     Debtor 2 only                                      car loan)
 0     Debtor 1 and Debtor 2 only                     0    Statutory lien (such as tax lien, mechanic's lien)
 0     At least one of the debtors and another        0    Judgment lien from a lawsuit
                                                      0    Other (including a right to offset)
 0     Check if this claim relates to a
       community debt

 Date debt was incurred                               Last 4 digits of account number _            ___


                                                      Describe the property that secures the claim:                     $                   $                 $
     Creditor's Name


     Number            Street

                                                      As of the date you file, the claim is: Check all that apply.
                                                      0    Contingent
                                                      0    Unliquidated
     City                        State   ZIP Code
                                                      0    Disputed
 Who owes the debt? Check one.
                                                      Nature of lien. Check all that apply.
 0     Debtor 1 only
                                                      0    An agreement you made (such as mortgage or secured
 0     Debtor 2 only                                       car loan)
 0     Debtor 1 and Debtor 2 only                     0    Statutory lien (such as tax lien, mechanic's lien)
 0     At least one of the debtors and another        0    Judgment lien from a lawsuit
                                                      0    Other (including a right to offset)
 0     Check if this claim relates to a
       community debt

 Date debt was incurred                               Last 4 digits of account number _            ___


                                                      Describe the property that secures the claim:                     $                   $                 $
     Creditor's Name


     Number            Street


                                                      As of the date you file, the claim is: Check all that apply.
                                                      D    Contingent
     City                        State    ZIP Code    0    Unliquidated
                                                      0    Disputed

 Who owes the debt? Check one.                        Nature of lien. Check all that apply.
 0      Debtor 1 only                                 0    An agreement you made (such as mortgage or secured
 0     Debtor 2 only                                       car loan)
 0      Debtor 1 and Debtor 2 only                    0    Statutory lien (such as tax lien, mechanic's lien)

 0     At least one of the debtors and another        0    Judgment lien from a lawsuit
                                                      0    Other (including a right to offset) _ _ _ _ _ _ _ __
 0      Check if this claim relates to a
        community debt
 Date debt was incurred _ _ _ _ _                     Last 4 digits of account number _            __ _



            ~;;;;;:~~;1;;;;:;;~:;~~:dc::::,:,o:.:::•t::~:-:::•~l~:~:::ber here:E:::3
Official Form 1060                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page_of_
             Case 3:19-bk-33248               Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                            Desc Main
               Taneka                      Lyn-Na
                                                            Document
                                                                  Walker
                                                                          Page 23 of 59
Debtor 1                                                                                       Case number (it known)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name    Middle Name        Last Name


                List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
 agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
 you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
 be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                          On which line in Part 1 did you enter the creditor? _ _
      Name                                                                                Last 4 digits of account number _ _ _ _


      Number        Street




      City                                         State          ZIP Code
                      --------------·---=J,_________ --------------------------
                                                                                          On which line in Part 1 did you enter the creditor? _ _

      Name                                                                                Last 4 digits of account number _ _ _ _


      Number        Street




      City                                         State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? _ _

      Name                                                                               Last 4 digits of account number _ _ _ _


      Number        Street




      City                                         State          ZIP Code


D     Name
                                                                                         On which line in Part 1 did you enter the creditor? _ _

                                                                                         Last 4 digits of account number _ _ _ _


      Number        Street




      City                                         State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? _ _

      Name                                                                               Last 4 digits of account number _ _ _ _


      Number        Street




      City                                         State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? _ _

      Name                                                                               Last 4 digits of account number _ _ _ _


      Number        Street




      City                                         State          ZIP Code



Official Form 1060                         Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                             page_of_
                Case 3:19-bk-33248                        Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                   Desc Main
                                                                        Document      Page 24 of 59
 Fill in this information to identify your case:

 Debtor 1           Taneka                              Lyn-Na                   Walker
                       First Name                     Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the: Southern District of Ohio

 Case number
  (If known)
                                                                                                                                           D   Check if this is an
                                                                                                                                               amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                               12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
     i2I    No
     0      Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
     !ff    No. Go to line 3.
     0      Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
            0     No
            0     Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person.



                  Name of your spouse, former spouse, or legal equivalent



                  Number              Street



                  City                                          State                      ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule EIF (Official Form 10GE/F), or Schedule G (Official Form 1OGG). Use Schedule D,
     Schedule E/F, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                           Column 2: The creditor to whom you owe the debt

                                                                                                         Check all schedules that apply:

~        Name
                                                                                                         D   Schedule D, line
                                                                                                         D   Schedule E/F, line
         Number              Street                                                                      D   Schedule G, line

         City                                                       State                   ZIP Code


§]                                                                                                       D   Schedule D, line
           Name
                                                                                                         D   Schedule E/F, line
           Number            Street                                                                      D   Schedule G, line

         City                                                                               ZIP Code


~          Name
                                                                                                         D   Schedule D, line
                                                                                                         D   Schedule E/F, line
           Number            Street                                                                      D   Schedule G, line

           City                                                     State                   ZIP Code



Official Form 106H                                                          Schedule H: Your Codebtors                                          page 1 of_
                      Case 3:19-bk-33248                Doc 1            Filed 10/18/19 Entered 10/18/19 14:58:06                                                                                  Desc Main
 Debtor 1              Taneka                        Lyn-Na             Document
                                                                               Walker Page 25 of Case
                                                                                                 59 number                                                     (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name     Middle Name         Last Name




                       Additional Page to List More Codebtors

           Column 1: Your codebtor                                                                                                                      Column 2: The creditor to whom you owe the debt

                                                                                                                                                        Check all schedules that apply:
     3._

            Name
                                                                                                                                                         D   Schedule D, line
                                                                                                                                                         D   Schedule E/F, line _ __

            Number            Street                                                                                                                     D   Schedule G, line


                                                                State
                                                                        - - - - - - - - - -ZIP-Code
                                                                                               ------------------------------1
 3._

            Name
                                                                                                                                                        D    Schedule D, line _ _ _
                                                                                                                                                        D    Schedule E/F, line

            Number            Street                                                                                                                    D    Schedule G, line


                                                                             hll•H--mm'",-mm_,, __ , _ ~ - -   h
                                                                                                                      ZIP Code
                                                                                                                   llmMUNhhm                                       ,,,,,,_,_ _HNMNm;WhM'"N;N;, -




 3._
            Name
                                                                                                                                                        D    Schedule D, line
                                                                                                                                                        D    Schedule E/F, line

            Number            Street                                                                                                                    D    Schedule G, line


            City                                                State                                                ZIP Code


 3._
                                                                                                                                                        D    Schedule D, line
            Name
                                                                                                                                                        D    Schedule E/F, line _ _ _

            Number            Street                                                                                                                    D    Schedule G, line


                                                                State                                                ZIP Code                                                                                           NNNMh   ,mu,,,   _,,,,m   ~,,,;N-Mll"NN•m•




                                                                                                                                                        D    Schedule D, line
            Name
                                                                                                                                                        D    Schedule E/F, line

            Number            Street                                                                                                                    D    Schedule G, line _ _ _


                                                                                       Z-'--IP Code
                            _ _ _ _ _ _ _ _ _ _ _ _ _S-'--t-'--at=e_ _ _ _ _ _ _ _ _ _ _                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           . C(ty······ .                                                                                                                                                                              ;µ,m~M•N•==N•N•m=mNNNNmm,hmmmhmmmm=u,uMNN,mm;m




F           Name



            Number            Street
                                                                                                                                                        0 Schedule D, line
                                                                                                                                                        D
                                                                                                                                                        D
                                                                                                                                                             Schedule E/F, line
                                                                                                                                                             Schedule G, line




 6
 I
 I
            City



            Name



            Number            Street
                                                                                                                     ZIP Code


                                                                                                                                                        D
                                                                                                                                                        D
                                                                                                                                                        D
                                                                                                                                                             Schedule D, line _ __
                                                                                                                                                             Schedule E/F, line
                                                                                                                                                             Schedule G, line


            C::_i!L                                             state                                               . . ?'.!.E c~9_e. . . . .
 b
                                                                                                                                                        D    Schedule D, line
             Name
                                                                                                                                                        D    Schedule E/F, line

             Number           Street                                                                                                                    D    Schedule G, line


            Cit                                                 State                                                 ZIP Code




Official Form 106H                                                        Schedule H: Your Codebtors                                                                                                       page_of_
               Case 3:19-bk-33248                Doc 1      Filed 10/18/19 Entered 10/18/19 14:58:06                                        Desc Main
                                                           Document      Page 26 of 59
 Fill in this information to identify your case:


 Debtor 1           Taneka                   Lyn-Na                      Walker
                     First Name             Middle Name                Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name                Last Name


 United States Bankruptcy Court for the: Southern District of Ohio

 Case number                                                                                                 Check if this is:
  (If known)
                                                                                                              D   An amended filing
                                                                                                              D   A supplement showing postpetition chapter 13
                                                                                                                  income as of the following date:
Official Form 1061                                                                                                MM/ DD/ YYYY

Schedule I: Your Income                                                                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


•if I              Describe Employment


1. Fill in your employment
   information.                                                              Debtor 1                                         Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional         Employment status                !fl Employed                                        D      Employed
    employers.                                                            D     Not employed                                  D      Not employed

    Include part-time, seasonal, or
    self-employed work.
                                         Occupation                     Temp City of Dayton and Water
    Occupation may include student
    or homemaker, if it applies.
                                         Employer's name                Staff Tech

                                         Employer's address             One Source Employee Manageme
                                                                         Number     Street                                  Number      Street




                                                                        Cincinnati                  OH       45249
                                                                         City                  State   ZIP Code             City                    State   ZIP Code

                                         How long employed there?            3 months                                        3 months


lit&               Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.                2.              2340
                                                                                                       $                         $

 3. Estimate and list monthly overtime pay.                                                    3.   +$              0       + $


 4. Calculate gross income. Add line 2 + line 3.                                               4.      $       2340     I        $



Official Form 1061                                                   Schedule I: Your Income                                                                page 1
            Case 3:19-bk-33248                                Doc 1            Filed 10/18/19 Entered 10/18/19 14:58:06                                                  Desc Main
                 Taneka                                 Lyn-Na
                                                                              Document      Page 27 of 59
Debtor 1                                                                                   Walker                                     Case number   (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name          Middle Name                 Last Name




                                                                                                                                  For Debtor 1               For Debtor 2 or
                                                                                                                                                             non-filing spouse

   Copy line 4 here ...............................................................................................   -+ 4.            23_4_0
                                                                                                                                  $_ _ _                       $_ _ _ _ __

5. List all payroll deductions:

    Sa. Tax, Medicare, and Social Security deductions                                                                   Sa.       $        304.88              $
    Sb. Mandatory contributions for retirement plans                                                                    Sb.       $                 0          $
    Sc. Voluntary contributions for retirement plans                                                                    Sc.       $                 0          $
    Sd. Required repayments of retirement fund loans                                                                    Sd.       $                 0          $
    Se. Insurance                                                                                                       Se.       $                 0          $
    Sf. Domestic support obligations                                                                                    Sf.       $                 0          $
    Sg. Union dues                                                                                                      Sg.       $                 0          $
    Sh. Other deductions. Specify:                                                                                      Sh. +$                      0    + $

 6. Add the payroll deductions. Add lines 5a + Sb + Sc + Sd + 5e +Sf+ Sg + Sh.                                           6.       $        304.88              $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                  7.       $      2035.12               $

 8. List all other income regularly received:

    8a. Net income from rental property and from operating a business,
        profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total                                                                        0
                                                                                                                                  $                            $
           monthly net income.                                                                                          8a.
     8b. Interest and dividends                                                                                         8b.       $                 0          $
    8c. Family support payments that you, a non-filing spouse, or a dependent
        regularly receive
           Include alimony, spousal support, child support, maintenance, divorce                                                                    0
           settlement, and property settlement.
                                                                                                                                  $                            $
                                                                                                                        8c.
    8d. Unemployment compensation                                                                                       8d.       $                 0          $
     8e. Social Security                                                                                                8e.       $                 0          $
     Bf. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         S p e c i f y : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 8f.                                                            $                 0          $

     8g. Pension or retirement income                                                                                   8g.       $                 0          $
     8h. Other monthly income. Specify: _ _ _ _ _ _ _ _ _ _ _ _ __                                                      8h. +$                      0        +$

 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                9.   I   $                 oj         $
                                                                                                                                                                                   I
10. Calculate monthly income. Add line 7 + line                      9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
                                                                                                                         10   I$         2035.121 +      I     $
                                                                                                                                                                                   H
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

    Specify:----------------------------------                                                                                                                               11.   +   $_ _ _ _ _0_

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                       12.
                                                                                                                                                                                       ,$__2_0_3_5_.1_2
                                                                                                                                                                                       Combined
                                                                                                                                                                                       monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     if    No.
     0     Yes. Explain:


Official Form 1061                                                                     Schedule I: Your Income                                                                           page 2
                 Case 3:19-bk-33248                  Doc 1                      Filed 10/18/19 Entered 10/18/19 14:58:06                                                                                            Desc Main
                                                                               Document      Page 28 of 59
   Fill in this information to identify your case:

   Debtor 1          Taneka          Lyn-Na                      Walker
                       First Name              Middle Name                                             Last Name                                                                   Check if this is:
   Debtor 2
   (Spouse, if filing) First Name              Middle Name                                             Last Name
                                                                                                                                                                                   D An amended filing
                                                                                                                                                                                   D A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ _ __
                                                                                                                                                                                           expenses as of the following date:
   Case number                                                                                                                                                                             MM/ DD/ YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                                                                                             12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

                     Describe Your Household

1. Is this a joint case?

    0    No. Go to line 2.
    D    Yes. Does Debtor 2 live in a separate household?

                 D    No
                 D    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                   D   No                                                                                 Dependent's relationship to                                             Dependent's    Does dependent live
    Do not list Debtor 1 and                 l!f Yes. Fill out this information for                                                 Debtor 1 or Debtor 2                                                    age            with you?
    Debtor 2.                                    each dependent.. ....................... .
    Do not state the dependents'                                                                                                    Jeremiah Walker-Smiley                                                  5              D    No
    names.                                                                                                                                                                                                                 0    Yes

                                                                                                                                                                                                                           D    No
                                                                                                                                                                                                                           D    Yes

                                                                                                                                                                                                                           D    No
                                                                                                                                                                                                                           0    Yes

                                                                                                                                                                                                                           D    No
                                                                                                                                                                                                                           0    Yes

                                                                                                                                                                                                                           D    No
                                                                                                                                                                                                                           0    Yes

3. Do your expenses include                  0   No
   expenses of people other than
   yourself a11d        your
                    d~pendents?_             D   Ye_s__ ,, ...... ,,...... ,, ...... ,, ..,....... ,,... ,,..... ,,.,,,,,,., .....,,.,,,,,,,,....... ,, ...,,...,.,, .. ,, .. ,,,., .. .

                  Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                                                                                          Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                                                                                $                     750
      any rent for the ground or lot.                                                                                                                                                                 4.

      If not included in line 4:
      4a.       Real estate taxes                                                                                                                                                                     4a.       $                       0
      4b.       Property, homeowner's, or renter's insurance                                                                                                                                          4b.       $
      4c.       Home maintenance, repair, and upkeep expenses                                                                                                                                         4c.       $                     200
      4d.       Homeowner's association or condominium dues                                                                                                                                           4d.       $                       0

Official Form 106J                                                                  Schedule J: Your Expenses                                                                                                                     page 1
             Case 3:19-bk-33248                  Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                     Desc Main
                                                               Document      Page 29 of 59
 Debtor 1          Taneka        Lyn-Na             Walker                                  Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name   Middle Name        Last Name




                                                                                                                         Your expenses


                                                                                                                     $                      0
 5. Additional mortgage payments for your residence, such as home equity loans                                5.


 6.   Utilities:
      6a.   Electricity, heat, natural gas                                                                    6a.    $                   150
      6b.   Water, sewer, garbage collection                                                                  6b.    $                    60
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                    6c.    $                   160
      6d.   Other. Specify:                                                                                   6d.    $

 7.   Food and housekeeping supplies                                                                          7.     $                   400

 8.   Childcare and children's education costs                                                                8.     $                      0
 9.   Clothing, laundry, and dry cleaning                                                                     9.     $                    80
10.   Personal care products and services                                                                     10.    $                    80
11.   Medical and dental expenses                                                                             11.    $                      0
12.   Transportation. Include gas, maintenance, bus or train fare.                                                                       480
                                                                                                                     $
      Do not include car payments.                                                                            12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.    $                    50
14.   Charitable contributions and religious donations                                                        14.    $                      0

15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                     15a.   $                      0
      15b. Health insurance                                                                                   15b.   $                      0
      15c. Vehicle insurance                                                                                  15c.   $                   313
      15d. Other insurance. Specify:                                                                          15d.   $                      0

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                16.    $                      0

17.   Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                         17a.   $                   327

      17b. Car payments for Vehicle 2                                                                         17b.   $                   260
      17c. Other. Specify:                                                                                    17c.   $                     0
      17d. Other. Specify:                                                                                    17d.   $                      0

18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule I, Your Income (Official Form 1061).                                        18.
                                                                                                                     $                      0

19.   Other payments you make to support others who do not live with you.

      Specify:                                                                                                 19.   $                      0

20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                        20a.   $                      0

      20b. Real estate taxes                                                                                  20b.   $                      0
      20c. Property, homeowner's, or renter's insurance                                                       20c.   $                      0
      20d. Maintenance, repair, and upkeep expenses                                                           20d.   $                      0
      20e. Homeowner's association or condominium dues                                                        20e.   $                      0


Official Form 106J                                              Schedule J: Your Expenses                                                page 2
                   Case 3:19-bk-33248             Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                    Desc Main
                                                                Document      Page 30 of 59
 Debtor 1           Taneka            Lyn-Na            Walker                                  Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name    Middle Name       Last Name




21.    Other. Specify:                                                                                           21.   +$                     0


22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                            22a.    $                  3310
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                    22b.    $                      0
       22c. Add line 22a and 22b. The result is your monthly expenses.                                         22c.    $                  3310



23. Calculate your monthly net income.
                                                                                                                        $              2035.20
      23a.     Copy line 12 (your combined monthly income) from Schedule I.                                     23a.

      23b.     Copy your monthly expenses from line 22c above.                                                  23b.   -$                 3310

      23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                        $             -1274.80
               The result is your monthly net income.                                                           23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      0      No.
      D   Yes.        Explain here:




Official Form 106J                                               Schedule J: Your Expenses                                                 page 3
                    Case 3:19-bk-33248                      Doc 1     Filed 10/18/19 Entered 10/18/19 14:58:06                               Desc Main
      Fill in this information to identify your case:                Document      Page 31 of 59

      Debtor 1          Taneka                          Lyn-NA                   Walker
                          First Name                   Middle Name              Last Name

      Debtor 2
      (Spouse, if filing) First Name                   Middle Name              Last Name


      United States Bankruptcy Court for the: Southern District of Ohio

      Case number
                                                                                                                                                 D   Check if this is an
      (If known)                                                                                                                                     amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                              12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 AIB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

                       List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
         I.a No. Go to Part 2.
         D Yes.
 2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)



2.1
                                                                       Last 4 digits of account number _ _ _ _                       $       $             $
           Priority Creditor's Name
                                                                       When was the debt incurred?
           Number            Street

                                                                       As of the date you file, the claim is: Check all that apply

           City                                State    ZIP Code
                                                                       D   Contingent
                                                                       D   Unliquidated
           Who incurred the debt? Check one.
                                                                       D   Disputed
           D      Debtor 1 only
           0      Debtor 2 only                                        Type of PRIORITY unsecured claim:
           D      Debtor 1 and Debtor 2 only                           D   Domestic support obligations
           D      At least one of the debtors and another
                                                                       D   Taxes and certain other debts you owe the government
           D      Check if this claim is for a community debt          D
           Is the claim subject to offset?
                                                                           Claims for death or personal injury while you were
                                                                           intoxicated                                                   •
           D      No                                                   D   Other. Specify

           D      Yes
2.2                                                                    Last 4 digits of account number _ _ _ _                       $       $              $
           Priority Creditor's Name
                                                                       When was the debt incurred?
           Number            Street
                                                                       As of the date you file, the claim is: Check all that apply
                                                                       D   Contingent
           City                                State    ZIP Code       D   Unliquidated

           Who incurred the debt? Check one.                           D   Disputed

           D      Debtor 1 only
                                                                       Type of PRIORITY unsecured claim:
           D      Debtor 2 only
                                                                       0   Domestic support obligations
           D      Debtor 1 and Debtor 2 only
           D      At least one of the debtors and another
                                                                       D   Taxes and certain other debts you owe the government
                                                                       D   Claims for death or personal injury while you were
           D      Check if this claim is for a community debt              intoxicated
           Is the claim subject to offset?                             0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __
           0      No
           D      Yes


 Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                      paqe 1 of
Debtor 1
              Case 3:19-bk-33248Lyn-NA
               Taneka              Doc 1                            Filed Walker
                                                                          10/18/19 EnteredCase
                                                                                             10/18/19       14:58:06 Desc Main
                                                                                               number ur known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name          Last Name   Document      Page 32 of 59
                   Your PRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.



                                                                    Last 4 digits of account number _ _ _ _                        $_ _ _ _ _ $_ _ __   $_ _ _ _ _ _ I
      Priority Creditor's Name

                                                                    When was the debt incurred?
      Number            Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    D   Contingent
      City                                State   ZIP Code          D   Unliquidated
                                                                    D   Disputed
      Who incurred the debt? Check one.
      D      Debtor 1 only                                          Type of PRIORITY unsecured claim:
      D      Debtor 2 only
                                                                    D   Domestic support obligations
      D      Debtor 1 and Debtor 2 only
                                                                    D   Taxes and certain other debts you owe the government
      D      At least one of the debtors and another
                                                                    D   Claims for death or personal injury while you were
                                                                        intoxicated
      D      Check if this claim is for a community debt
                                                                    D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?
      D      No
      D      Yes


                                                                                                                                   $_ _ _ _ _ $_ _ __   $_ _ _ _ _ I
                                                                    Last 4 digits of account number _ _ _ _
      Priority Creditor's Name

                                                                    When was the debt incurred?
      Number            Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    D   Contingent
      City                                State   ZIP Code          D   Unliquidated
                                                                    D   Disputed
     Who incurred the debt? Check one.
      D      Debtor 1 only                                          Type of PRIORITY unsecured claim:
      D      Debtor 2 only
                                                                    D   Domestic support obligations
      D      Debtor 1 and Debtor 2 only
                                                                    D   Taxes and certain other debts you owe the government
      D      At least one of the debtors and another
                                                                    D   Claims for death or personal injury while you were
                                                                        intoxicated
      D      Check if this claim is for a community debt
                                                                    D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?
      D      No
      D      Yes


                                                                    Last 4 digits of account number _ _ _ _                        $_ _ _ _ _ $_ _ __
      Priority Creditor's Name

                                                                    When was the debt incurred?
      Number            Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    D   Contingent
      City                                State   ZIP Code          D   Unliquidated
                                                                    D   Disputed
      Who incurred the debt? Check one.
      D      Debtor 1 only                                          Type of PRIORITY unsecured claim:
      D      Debtor 2 only
                                                                    D   Domestic support obligations
      D      Debtor 1 and Debtor 2 only
                                                                    D   Taxes and certain other debts you owe the government
      D      At least one of the debtors and another
                                                                    D   Claims for death or personal injury while you were
                                                                        intoxicated
      D      Check if this claim is for a community debt
                                                                    D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?
      D      No
      D      Yes


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                              paqe   2   of
 Debtor 1
                Case 3:19-bk-33248Lyn-NA
                 Taneka             Doc 1                               Filed Walker
                                                                              10/18/19 EnteredCase
                                                                                                 10/18/19    14:58:06 Desc Main
                                                                                                   number known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                         (if
                    First Name       Middle Name           Last Name   Document      Page 33 of 59
                   List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      D    No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      I.aves
  4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.



       Capital One Bank USA N                                                         Last 4 digits of account number~               _2_ _!
                                                                                                                                   _1_
       Nonpriority Creditor's Name                                                                                                                            $._ _ _ _ _ _534
                                                                                                                                                                           __ I
                                                                                      When was the debt incurred?              01/2018
       15000 Capital One Dr
       Number            Street
       Richmond                                         VA             23238
       City                                             State          ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                      D   Contingent
       Who incurred the debt? Check one.                                              D   Unliquidated
       0      Debtor 1 only                                                           D   Disputed
       D      Debtor 2 only
       D      Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
       D      At least one of the debtors and another                                 D   Student loans

       D      Check if this claim is for a community debt                             D   Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
       Is the claim subject to offset?                                                D   Debts to pension or profit-sharing plans, and other similar debts
       0      No                                                                      D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       D      Yes


4.2    Capital One Bank USA N                                                         Last 4 digits of account number          _! _!_ _Q_    ~                             5168
                                                                                                                                                              $_ _ _ _ _ _ _ _ ,

       Nonpriority Creditor's Name                                                    When was the debt incurred?              04/2016
       15000 Capital One Dr
       Number            Street
       Richmond                                         VA             23238          As of the date you file, the claim is: Check all that apply.
       City                                             State          ZIP Code
                                                                                      D   Contingent

       Who incurred the debt? Check one.                                              D   Unliquidated

       0      Debtor 1 only
                                                                                      D   Disputed

       D      Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
       D      Debtor 1 and Debtor 2 only
       D      At least one of the debtors and another                                 D   Student loans
                                                                                      D   Obligations arising out of a separation agreement or divorce
       D      Check if this claim is for a community debt                                 that you did not report as priority claims

       Is the claim subject to offset?                                                D   Debts to pension or profit-sharing plans, and other similar debts

       0      No
                                                                                      D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       D      Yes

4.3
       Comenity Bank/Torid                                                            Last 4 digits of account number          __Q_ _Q_ __..1 _]_                         128
                                                                                                                                                              $_ _ _ _ _ _ _
       Nonpriority Creditor's Name
                                                                                      When was the debt incurred?              09/2016
        PO Box 182789
       Number            Street
        Columbus                                        oh              43218
                                                                                      As of the date you file, the claim is: Check all that apply.
       City                                             State          ZIP Code

                                                                                      D   Contingent
       Who incurred the debt? Check one.
                                                                                      0   Unliquidated
        lil Debtor 1 only                                                             D   Disputed
        0 Debtor 2 only
        D Debtor 1 and Debtor 2 only                                                  Type of NONPRIORITY unsecured claim:
        0 At least one of the debtors and another
                                                                                      D   Student loans
        D     Check if this claim is for a community debt                             D   Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
       Is the claim subject to offset?
                                                                                      0   Debts to pension or profit-sharing plans, and other similar debts
        lil No                                                                        D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        D Yes


Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                   paqe   3 of
 Debtor 1
               Case 3:19-bk-33248Lyn-NA
                Taneka              Doc 1                              Filed Walker
                                                                             10/18/19 EnteredCase
                                                                                                10/18/19        14:58:06 Desc Main
                                                                                                  number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Middle Name           Last Name   Document      Page 34 of 59
                  Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


4.4
      Comenity Bank/Victoria Secret                                                    Last 4 digits of account number ~           _§_ l_ .!_                   $ _ _ _6_3_:i
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?           05/2017
      PO Box 182789
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Columbus                                         OH              43218
      City                                             State          ZIP Code         D    Contingent
                                                                                       D    Unliquidated
      Who incurred the debt? Check one.                                                D    Disputed
      ~ Debtor 1 only
      D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
                                                                                       D    Student loans
      D      At least one of the debtors and another
                                                                                       D    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D    Other. Specify_ _ _ _ _ _ _ _ _ _ _ __
      0      No
      D      Yes



4.5
      Credit One Bank NA                                                               Last 4 digits of account number        _§__ _§__ _±__ 2._                $_ _8_9_0:1
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?           09/2018
      PO Box 98875
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Las Vegas                                        NV              89193
      City                                             State          ZIP Code         D    Contingent
                                                                                       D    Unliquidated
      Who incurred the debt? Check one.                                                D    Disputed
      Ml' Debtor 1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                     D    Student loans
      D At least one of the debtors and another                                        D    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D    Other. Specify_ _ _ _ _ _ _ _ _ _ _ __
      0      No
      D      Yes


                                                                                                                                                                $_ _ _1362
                                                                                                                                                                       __
      Merrick Bank Corp                                                                Last 4 digits of account number        -1.__ _Q_ _§_ _1_
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?           01/2018
      PO Box 9201
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Old Bethpage                                     NY              11804
      City                                             State          ZIP Code         D    Contingent
                                                                                       D    Unliquidated
      Who incurred the debt? Check one.                                                D    Disputed
      Ml'    Debtor 1 only
      D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only                                                 D   Student loans
      D      At least one of the debtors and another                                    D   Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
       D     Check if this claim is for a community debt
                                                                                        D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

       0     No
       D     Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                paqe   4 of
              Case 3:19-bk-33248                       Doc 1           Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
Debtor 1
                   First Name       Middle Name           Last Name
                                                                      Document      Page 35 ofCase
                                                                                               59 number known)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                      (if




               Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


4.7
      One Main Financial                                                               Last 4 digits of account number ~          _1_ _i_    _I_               $_ _59_1_91
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          05/2018
      PO Box 1010
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Evansville                                       IN              47706
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      lwl' Debtor 1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                     D   Student loans
      D At least one of the debtors and another                                        D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __

      IS No
      D      Yes



4.8
      TBOM/Contfin                                                                     Last 4 digits of account number      __§_ __§_ ~ ~                      $ _ _7_7_,4

      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          09/2017
      4550 New Linden Hill RD
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Wilmington                                       DE              19808
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      lil Debtor 1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                     D   Student loans
      D At least one of the debtors and another                                        D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      0' No
      D      Yes


4.9                                                                                                                                                                   730
      TBOM/Contfin                                                                     Last 4 digits of account number       __§__ _Q_ J!_ _£_
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          04/2017
      4550 New Linden Hill RD
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Wilmington                                       DE              19808
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      lwl' Debtor 1 only
      D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor   1 and Debtor 2 only                                              D   Student loans
      D      At least one of the debtors and another                                   D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

      if No
       D     Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                               paqe   of
               Case 3:19-bk-33248                      Doc 1           Filed 10/18/19 Entered 10/18/19 14:58:06                                Desc Main
Debtor 1
                   First Name       Middle Name           Last Name
                                                                      Document      Page 36 ofCase
                                                                                               59 number              (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                  Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


4.9
      Wright Patt Credit Union                                                         Last 4 digits of account number       _Q_ _Q_    ~ ~                    $_ _1_5_,0
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          09/2017
      2465 Executive
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Fairborn                                         OH              45324
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      fMI' Debtor 1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                     D   Student loans
      D At least one of the debtors and another                                        D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __
      0No
      D      Yes



5.0
      Wright Patt Credit Union                                                         Last 4 digits of account number       _Q_   ~    JL _Q_                 $_ _1_32_2_61
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          07/2017
      2465 Executive
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Fairborn                                         OH              45324
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      lil    Debtor 1 only
      D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only                                                D   Student loans
      D      At least one of the debtors and another
                                                                                       D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __
      0      No
      D      Yes


5.1                                                                                                                                                            $_ _ 12703
                                                                                                                                                                    _ _- J
      Wright Patt Credit Union                                                         Last 4 digits of account number       _Q_ ~      JL _Q_
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          07/2017
      2465 Executive
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Fairborn                                         OH              45324
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      lwl'   Debtor 1 only
      D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only                                                D   Student loans
      D      At least one of the debtors and another                                   D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      ia°No
      D      Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                               paqe    of
               Case 3:19-bk-33248                       Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
Debtor 1
                   First Name       Middle Name           Last Name
                                                                      Document      Page 37 ofCase
                                                                                               59 number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


5.2
      CB Indigo                                                                        Last 4 digits of account number      _1_ _i__ _Q__ _Z_                         269
                                                                                                                                                               $_ _ _ _ _:
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          09/2018
      PO Box4499
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Beaverton                                        OR              97076
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      ~ Debtor 1 only
      D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
                                                                                       D   Student loans
      D      At least one of the debtors and another
                                                                                       D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __

      0No
      D      Yes



5.3
      Verizon Wireless                                                                 Last 4 digits of account number      l__ _Z_ __§__ _Q__                 $_ _17_5_91
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          01/2016
      PO Box 650051
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Dallas                                           TX              75265
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      il Debtor 1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                     D   Student loans
      D At least one of the debtors and another                                        D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      if No
      D      Yes


5.4                                                                                                                                                                   1403
      Credence Resource Management                                                     Last 4 digits of account number       _j_ _1__1_      2
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          07/2017
      PO Box 2330
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Southgate                                        Ml              48195
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      il Debtor 1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                     D   Student loans
      D At least one of the debtors and another                                        D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      0No
      D      Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                               paqe    of
              Case 3:19-bk-33248                       Doc 1           Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
 Debtor 1
                   First Name       Middle Name           Last Name
                                                                      Document      Page 38 of Case
                                                                                               59 number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


5.5
      Heyman Law LLC                                                                   Last 4 digits of account number       _1_ ~ ~ _                                251
                                                                                                                                                               $_ _ _ _ _,
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          03/2017
      9435 Waterstone BLSTE 140
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Cincinnati                                       OH              45249
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      ~ Debtor 1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
                                                                                       D   Student loans
      D      At least one of the debtors and another
                                                                                       D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      0No
      D      Yes



5.6
      Capital One Bank                                                                 Last 4 digits of account number      _J_ _i__ _l_     ~                 $ _ _4_5_5,
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          01/2018
      PO Box 30281
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Salt Lake City                                   UT              84130
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      Ml' Debtor 1 only
      D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
                                                                                       D   Student loans
      D      At least one of the debtors and another
                                                                                       D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __

      0No
      D      Yes


5.7                                                                                                                                                            $ _ _659.95
                                                                                                                                                                     _ _- l
      Progressive Leasing                                                              Last 4 digits of account number       _i__ _i__ __£_ _Q_
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          2019
      256 W data Drive
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Draper                                           UT              84020
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
       Ml'   Debtor 1 only
       D     Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       D     Debtor 1 and Debtor 2 only
                                                                                       D   Student loans
       D     At least one of the debtors and another
                                                                                       D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       D     Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

       if No
       D     Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                      of
               Case 3:19-bk-33248                       Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
Debtor 1
                   First Name       Middle Name           Last Name
                                                                      Document      Page 39 ofCase
                                                                                               59 number known)._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                      (if




                Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


5.8
      Progressive Leasing                                                              Last 4 digits of account number       __Q_ _i__ _§__ _1_                $   1279.10
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          2019
      PO Box 413110
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      salt Lake City                                   UT              84020
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      IMI' Debtor 1 only
      D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
                                                                                       D   Student loans
      D      At least one of the debtors and another
                                                                                       D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __

      f0 No
      D      Yes



5.9
      FlexShopper                                                                      Last 4 digits of account number       _i___ _!!__ _Q_ _!!__                33_3_.3-13
                                                                                                                                                               $_ _

      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          2019
      901 Yamato Road, Suite 260
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Boca Raton                                       FL              33431
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      Ml' Debtor 1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                     D   Student loans
      D At least one of the debtors and another                                        D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      liiJ No
      D      Yes


[Q]                                                                                    Last 4 digits of account number       _Q_ _f_ _Q_     JL
                                                                                                                                                               $    422.551
      Flexshopper
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?          2019
      907 Yamato Road Suite 260
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Boca Raton                                       FL              33431
      City                                             State          ZIP Code         D   Contingent
                                                                                       D   Unliquidated
      Who incurred the debt? Check one.                                                D   Disputed
      Ml'    Debtor 1 only
      D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only                                                D   Student loans
      D      At least one of the debtors and another                                   D   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      if No
      D      Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                               paqe    of
Debtor 1
             Case 3:19-bk-33248Lyn-NA
              Taneka              Doc 1                            FiledWalker
                                                                        10/18/19 Entered   10/18/19 14:58:06 Desc Main
                                                                                         Case number known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                 (if
                First Name     Middle Name           Last Name    Document     Page 40 of 59
               List Others to Be Notified About a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line       of (Check one):     D   Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                            Last 4 digits of account number _          __ _

      City.                                  State               ZIP Code


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line        of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
                      Street
      Number                                                                                               D   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _          __ _
      City                                   State               ZIP Code


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line        of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _          __ _
      City                                   State               ZIP Code

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line        of ( Check one):   D   Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _          __ _
      City                                   State               ZIP Code


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line        of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                             Last 4 digits of account number _         __ _
      Cit                                    State               ZIP Code

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                             Line       of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number _         __ _
      City                                   State               ZIP Code


                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                             Line       of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                           D   Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number _         __ _
      City                                   State               ZIP Code




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              paqe    5 of
           Case 3:19-bk-33248                   Doc 1           Filed 10/18/19 Entered 10/18/19 14:58:06 Desc Main
Debtor 1    Taneka                          Lyn-NA                   Walker Page 41 ofCase
                                                               Document                59 number (ff known). _ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name     Middle Name          Last Name



           Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                        Total claim



Total claims
                6a. Domestic support obligations                                 6a.
                                                                                        $                    0
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                   6b.    $                    0

                6c. Claims for death or personal injury while you were
                    intoxicated                                                  6c.
                                                                                        $                    0
                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                      6d.
                                                                                       +$



                6e. Total. Add lines 6a through 6d.                              6e.
                                                                                        $                    0


                                                                                        Total claim


                6f. Student loans                                                6f.
Total claims                                                                             $
from Part 2
                 69. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                      69.     $                   0
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                               6h.    $                    0

                 6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                     6i.   +$             48,478.93


                 6j. Total. Add lines 6f through 6i.                             6j.
                                                                                         $            48,478.93




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                               paqe   of
             Case 3:19-bk-33248                            Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                                                      Desc Main
                                                                         Document      Page 42 of 59

 Fill in this information to identify your case:

  Debtor 1         Taneka                              Lyn-Na                           Walker
                     First Name                      Middle Name                      Last Name

  Debtor 2
 (Spouse, if filing) First Name                      Middle Name                      Last Name


  United States Bankruptcy Court for the: Southern District of Ohio

  Case number                                                                                                                                                               D   Check if this is an
                     (If known)
                                                                                                                                                                                amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                 12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
'information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
 your original forms, you must fill out a new Summary and check the box at the top of this page.


               Summarize Your Assets


                                                                                                                                                                        Your assets
                                                                                                                                                                        Value of what you own
1. Schedule A/8: Property (Official Form 106NB)
    1a. Copy line 55, Total real estate, from Schedule A/8 ..........................................................................................................
                                                                                                                                                                                   0
                                                                                                                                                                            $ ______



    1b. Copy line 62, Total personal property, from Schedule A/8 .............................................................................................. .           $ _ _ _ _27969
                                                                                                                                                                                      _ __


    1c. Copy line 63, Total of all property on Schedule A/8 .........................................................................................................
                                                                                                                                                                            $ ___2_79_6_9           I
               Summarize Your Liabilities



                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ........... .                                        $                   0

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                            $                   0
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF ........................................... .

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ...................................... .
                                                                                                                                                                        +   $         48478.93


                                                                                                                                       Your total liabilities               $         48478.93



               Summarize Your Income and Expenses


    Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                  2035
                                                                                                                                                                            $ _____ __
    Copy your combined monthly income from line 12 of Schedule 1..........................................................................................

    Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J ....................................................................................................
                                                                                                                                                                                 3310
                                                                                                                                                                            $ ____ _




Official Form 106Sum                                 Summary of Your Assets and Liabilities and Certain Statistical Information                                                   page 1 of 2
             Case 3:19-bk-33248                    Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                        Desc Main
                                                                 Document      Page 43 of 59
  Debtor 1     Taneka                            Lyn-Na               Walker                    Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name         Middle Name       Last Name




              Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

      D No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
      0 Yes

   7. What kind of debt do you have?

      0   Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
          family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

      D   Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
          this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                2035
                                                                                                                                    $ _____ __




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


                                                                                                      Total claim


       From Part 4 on Schedule EIF, copy the following:



      9a. Domestic support obligations (Copy line 6a.)                                                $_ _ _ _ _ _ _ _0
                                                                                                                      _



                                                                                                      $_ _ _ _ _ _ _ _0
                                                                                                                      _
      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)


      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)             $_ _ _ _ _ _ _ _0
                                                                                                                      _



                                                                                                          $_ _ _ _ _ _ _ _0
                                                                                                                          _
      9d. Student loans. (Copy line 6f.)


      9e. Obligations arising out of a separation agreement or divorce that you did not report as         $_ _ _ _ _ _0
          priority claims. (Copy line 6g.)


      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)        +$ _ _ _ _ _ _0


      9g. Total. Add lines 9a through 9f.                                                                 $_ _ _ _ _ _       01




Official Form 106Sum         Summary of Your Assets and Liabilities and Certain Statistical Information                                    page 2 of 2
                 Case 3:19-bk-33248                    Doc 1    Filed 10/18/19 Entered 10/18/19 14:58:06                          Desc Main
                                                               Document      Page 44 of 59
Fill in this information to identify your case:

Debtor 1          Taneka                       Lyn-Na                  Walker
                      First Name              Middle Name            Last Name

Debtor 2
(Spouse, if filing) First Name                Middle Name            Last Name


United States Bankruptcy Court for the: Southern District of Ohio

Case number
(If known)

                                                                                                                                      D   Check if this is an
                                                                                                                                          amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                      Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       Iii' No
       D Yes.           Name of person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




         Signature of Debtor 1                                          Signature of Debtor 2



         Date     \
                 MM/
                      Olli J 20\9
                            D      /   YYYY
                                                                        Date _ _ _ _ _ __
                                                                                 MM/ DD /   YYYY




  Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
                Case 3:19-bk-33248                   Doc 1      Filed 10/18/19 Entered 10/18/19 14:58:06                            Desc Main
                                                               Document      Page 45 of 59
   Fill in this information to identify your case:


   Debtor 1          Taneka                        Lyn-Na                   Walker
                        First Name              Middle Name                Last Name

   Debtor 2
   (Spouse, if filing) First Name               Middle Name                Last Name


   United States Bankruptcy Court for the: Southern District of Ohio

   Case number
   (If known)                                                                                                                         D   Check if this is an
                                                                                                                                          amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                       04/19
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


                   Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        l!f Married
        D    Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?

       i!f'No
        D    Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                           Dates Debtor 1     Debtor 2:                                           Dates Debtor 2
                                                                    lived there                                                            lived there


                                                                                       D   Same as Debtor 1                               D   Same as Debtor 1

                 3921 Otis Dr                                      From 2015                                                                  From _ __
                                                                             ---
                 Number              Street                                                Number Street
                                                                   To       2_01_9__                                                          To


                 Dayton                       OH     45416
                 City                         State ZIP Code                               City                    State ZIP Code


                                                                                       D   Same as Debtor 1                               D   Same as Debtor 1


                                                                    From                                                                      From _ __
                 Number              Street                                                Number Street
                                                                    To                                                                        To




                 City                         State ZIP Code                               City                    State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

        i!f'No
        D    Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 •Ifj            Explain the Sources of Your Income

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 1
             Case 3:19-bk-33248                      Doc 1         Filed 10/18/19 Entered 10/18/19 14:58:06                                  Desc Main
                                                                  Document      Page 46 of 59
Debtor 1        Taneka                          Lyn-Na                     Walker                        Case number (it known). _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name      Middle Name           Last Name




 4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      ~    No
      D    Yes. Fill in the details.




                                                            Sources of income            Gross income             Sources of income            Gross income
                                                             Check all that apply.       (before deductions and   Check all that apply.        (before deductions and
                                                                                         exclusions)                                           exclusions)


            From January 1 of current year until
                                                             D    Wages, commissions,                             D   Wages, commissions,
                                                                  bonuses, tips          $                            bonuses, tips           $
            the date you filed for bankruptcy:
                                                             D    Operating a business                            D   Operating a business



            For last calendar year:
                                                             D    Wages, commissions,                             D   Wages, commissions,
                                                                  bonuses.tips           $                            bonuses, tips           $
            (January 1 to December 31,
                                              yyyy
                                                             D    Operating a business                            D   Operating a business



            For the calendar year before that:
                                                             D    Wages, commissions,                             D   Wages, commissions,
                                                                  bonuses, tips                                       bonuses.tips
                                                                                         $                                                    $
            (January 1 to December 31,
                                              yyyy
                                                             D    Operating a business                            D   Operating a business




 5. Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      lif No
      D Yes. Fill in the details.


                                                             Sources of income           Gross income from         Sources of income           Gross income from
                                                             Describe below.             each source               Describe below.             each source
                                                                                         (before deductions and                                (before deductions and
                                                                                         exclusions)                                           exclusions)




             From January 1 of current year until                                        $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ _ _ _
             the date you filed for bankruptcy:                                          $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ _ _ _

                                                                                         $_ _ _ _ _ _ _ _ - - - - - - - - - - $ _ _ _ _ _


                                                                                         $ _ _ _ _ _ __                                       $ _ _ _ _ _ _ __
             For last calendar year:
                                                                                         $ _ _ _ _ _ __                                       $_ _ _ __
             (January 1 to December 31, _ _ _ )
                                        yyyy
                                                                                         $_ _ _ _ _ _ _ _                                     $ _ _ _ _ _ _ __



             For the calendar year before that:                                          $ _ _ _ _ _ __                                       $_ _ _ _ _ _ _ _

             (January 1 to December 31, _ _ _ )                                          $_ _ _ _ _ _ _ _                                     $_ _ _ _ _ _ _ _
                                        yyyy
                                                                                         $ _ _ _ _ _ __                                       $_ _ _ _ _ _ _ _




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
            Case 3:19-bk-33248                          Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                        Desc Main
                                                                      Document      Page 47 of 59
Debtor 1      Taneka                             Lyn-Na                    Walker                     Case number   (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name       Middle Name               Last Name




              List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     0     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               0    No. Go to line 7.

               D    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     D     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               D    No. Go to line 7.

               D    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations, such as child support and
                         alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of     Total amount paid        Amount you still owe     Was this payment for ...
                                                                          payment


                                                                                        $ _ _ _ __             $ _ _ _ _ _ _ __
                      Creditor's Name
                                                                                                                                          D   Mortgage

                                                                                                                                          D   Car

                      Number    Street                                                                                                    D   Credit card

                                                                                                                                          D   Loan repayment

                                                                                                                                          D   Suppliers or vendors

                      City                    State           ZIP Code
                                                                                                                                          D   Other _ _ _ __



                                                                                        $ _ _ _ _ _ _ _ $_ _ _ _ _ __
                                                                                                                                          D   Mortgage
                      Creditor's Name
                                                                                                                                          0   Car

                      Number    Street
                                                                                                                                          D   Credit card

                                                                                                                                          0   Loan repayment

                                                                                                                                          D   Suppliers or vendors

                                              State           ZIP Code
                                                                                                                                          D   Other _ _ _ __
                      City




                                                                                        $_ _ _ __              $ _ _ _ _ _ _ __
                                                                                                                                          0   Mortgage
                      Creditor's Name
                                                                                                                                          D   Car

                      Number    Street
                                                                                                                                          D   Credit card

                                                                                                                                          D   Loan repayment

                                                                                                                                          D   Suppliers or vendors

                                              State            ZIP Code
                                                                                                                                          D   Other _ _ _ __
                       City




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 3
             Case 3:19-bk-33248                           Doc 1         Filed 10/18/19 Entered 10/18/19 14:58:06                                    Desc Main
                                                                       Document      Page 48 of 59
Debtor 1        Taneka                             Lyn-Na                    Walker                    Case number (it known). _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name            Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     ~     No
     0     Yes. List all payments to an insider.
                                                                            Dates of   Total amount      Amount you still   Reason for this payment
                                                                            payment    paid              owe


                                                                                       $ _ _ _ _ __ $ _ _ _ _ __
            Insider's Name



            Number         Street




            City                                  State   ZIP Code



                                                                                       $_ _ _ _ $_ _ __
            Insider's Name


            Number         Street




            City                                  State    ZIP Code



 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     ~     No
     0     Yes. List all payments that benefited an insider.

                                                                           Dates of     Total amount     Amount you still   Reason for this payment
                                                                           payment      paid             owe
                                                                                                                            ~r1<2l1J91:l..G_rl=lditor's ll~f!ll:l.

                                                                                       $ _ _ __         $_ _ _ _ __
            Insider's Name



            Number         Street




            City                                  State    ZIP Code



                                                                                       $_ _ _ __        $ _ _ _ __
             Insider's Name



             Number        Street




             City                                 State    ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 4
             Case 3:19-bk-33248                             Doc 1         Filed 10/18/19 Entered 10/18/19 14:58:06                                Desc Main
                                                                         Document      Page 49 of 59
Debtor 1        Taneka                               Lyn-Na                     Walker                         Case number   {if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name            Middle Name            Last Name




                Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     I!(   No
     D     Yes. Fill in the details.
                                                                    Nature of the case                   Court or agency                               Status of the case



            Case title_ _ _ _ _ _ _ _ _ _ __                                                           'Court Name
                                                                                                                                                       D   Pending

                                                                                                                                                       D   On appeal

                                                                                                        Number    Street                               D   Concluded

            Case number
                                                                                                       City                    State   ZIP Code




            Case title _ _ _ _ _ _ _ _ _ _ __                                                          'Court Name
                                                                                                                                                       D   Pending

                                                                                                                                                       D   On appeal

                                                                                                       : Number   Street                               D   Concluded

            Case number
                                                                                                       !City                   State   ZIP Code



 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     IE" No.     Go to line 11.
     D     Yes. Fill in the information below.

                                                                              Describe the property                                     Date         Value of the property



                                                                                                                                                     $_ _ _ _ _ __
                 Creditor's Name



                 Number      Street                                           Explain what happened

                                                                              D    Property was repossessed.
                                                                              D    Property was foreclosed.
                                                                              D    Property was garnished.
                 City                               State   ZIP Code          D    Property was attached, seized, or levied.

                                                                              Describe the property                                     Date          Value of the propert)



                                                                                                                                                      $ _ _ _ _ _ __
                 Creditor's Name



                 Number      Street
                                                                              Explain what happened


                                                                              D    Property was repossessed.
                                                                              D    Property was foreclosed.
                                                                              D    Property was garnished.
                 City                               State   ZIP Code
                                                                              D    Property was attached, seized, or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
             Case 3:19-bk-33248                        Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                                Desc Main
                                                                     Document      Page 50 of 59
Debtor 1          Taneka                          Lyn-Na                     Walker                      Case number   (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name     Middle Name             Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     t:f   No
     0     Yes. Fill in the details.

                                                                 Describe the action the creditor took                          Date action       Amount
                                                                                                                                was taken
           Creditor's Name


                                                                                                                                                 $ _ _ _ _ _ __
           Number     Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX-_ _ _ _


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     D No
     D Yes

•iii              List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     0 No
     D     Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600           Describe the gifts                                             Dates you gave       Value
            per person                                                                                                          the gifts



                                                                                                                                                   $ _ _ _ _ __
           Person to Whom You Gave the Gift


                                                                                                                                                   $ _ _ _ _ __


           Number     Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600            Describe the gifts                                             Dates you gave      Value
           per person                                                                                                           the gifts


                                                                                                                                                   $_ _ _ _ __
           Person to Whom You Gave the Gift


                                                                                                                                                   $ _ _ _ _ __



           Number      Street



           City                           State   ZIP Code


           Person's relationship to you _ _ _ _ __



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
             Case 3:19-bk-33248                        Doc 1              Filed 10/18/19 Entered 10/18/19 14:58:06                                      Desc Main
                                                                         Document      Page 51 of 59
Debtor 1          Taneka                           Lyn-Na                        Walker                          Case number   (if known). _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name              Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     S     No
     D     Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                     Describe what you contributed                                         Date you          Value
            that total more than $600                                                                                                     contributed



                                                                                                                                                            $ _ _ _ _ __
           Charity's Name


                                                                                                                                                            $ _ _ _ _ __



           Number       Street




           City            State     ZIP Code




1111                List Certain Losses

 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     i!l No
     D     Yes. Fill in the details.

            Describe the property you lost and                       Describe any insurance coverage for the loss                         Date of your      Value of property
            how the loss occurred                                                                                                         loss              lost
                                                                     Include the amount that insurance has paid. List pending insurance
                                                                     claims on line 33 of Schedule A/B: Property.


                                                                                                                                                             $ _ _ __




                  List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     0     No
     D     Yes. Fill in the details.

                                                                     Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                          transfer was
             Person Who Was Paid
                                                                                                                                          made


             Number        Street                                                                                                                           $ _ _ __


                                                                                                                                                            $_ _ _ _ __

             City                        State    ZIP Code



             Email or website address


             Person Who Made the Payment, if Not You



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
             Case 3:19-bk-33248                        Doc 1             Filed 10/18/19 Entered 10/18/19 14:58:06                              Desc Main
                                                                        Document      Page 52 of 59

Debtor 1       Taneka                             Lyn-Na                        Walker                        Case number   (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred                Date payment or       Amount of
                                                                                                                                     transfer was made     payment


            Person Who Was Paid
                                                                                                                                                          $_ _ __

            Number       Street

                                                                                                                                                          $ _ _ _ _ __



            City                        State    ZIP Code




            Email or website address



            Person Who Made the Payment, if Not You



 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     iH No
     D     Yes. Fill in the details.

                                                                    Description and value of any property transferred                Date payment or      Amount of payment
                                                                                                                                     transfer was
                                                                                                                                     made
            Person Who Was Paid

                                                                                                                                                          $ _ _ __
             Number       Street


                                                                                                                                                          $_ _ _ _ __

            City                        State    ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     iH No
     D     Yes. Fill in the details.

                                                                    Description and value of property        Describe any property or payments received      Date transfer
                                                                    transferred                              or debts paid in exchange                       was made

            Person Who Received Transfer



            Number       Street




            City                        State    ZIP Code


            Person's relationship to you _ _ _ _ __



            Person Who Received Transfer



            Number        Street




            City                        State    ZIP Code

            Person's relationship to you _ _ _ _ __

Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
             Case 3:19-bk-33248                        Doc 1              Filed 10/18/19 Entered 10/18/19 14:58:06                                 Desc Main
                                                                         Document      Page 53 of 59
Debtor 1        Taneka                            Lyn-Na                           Walker                     Case number    (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     0     No
     D     Yes. Fill in the details.

                                                                    Description and value of the property transferred                                          Date transfer
                                                                                                                                                               was made


           Name of trust




                List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     !if No
     0     Yes. Fill in the details.

                                                                    Last 4 digits of account number     Type of account or           Date account was       Last balance before
                                                                                                        instrument                   closed, sold, moved,   closing or transfer
                                                                                                                                     or transferred


            Name of Financial Institution
                                                                        XXXX-_                           0   Checking                                       $ _ _ _ __

            Number       Street
                                                                                                         0   Savings

                                                                                                         0   Money market

                                                                                                         0   Brokerage
            City                        State    ZIP Code                                                0   Other_ _ __



                                                                        XXXX-_                           0   Checking                                       $ _ _ __
            Name of Financial Institution
                                                                                                         0   Savings

            Number        Street                                                                         0   Money market

                                                                                                         0   Brokerage

                                                                                                         0   Other_ _ __
            City                        State    ZIP Code


 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     lif   No
     D     Yes. Fill in the details.
                                                                        Who else had access to it?                     Describe the contents                       Do you still
                                                                                                                                                                   have it?

                                                                                                                                                                   0   No
            Name of Financial Institution                           Name
                                                                                                                                                                   0   Yes


            Number        Street                                    Number     Street



                                                                    City         State      ZIP Code

            City                        State    ZIP Code



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9
                      Case 3:19-bk-33248                      Doc 1              Filed 10/18/19 Entered 10/18/19 14:58:06                                      Desc Main
                                                                                Document      Page 54 of 59
Debtor 1                 Taneka                          Lyn-Na                             Walker                            Case number   (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                          First Name     Middle Name               Last Name




22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
        lf:I     No
        0        Yes. Fill in the details.
                                                                          Who else has or had access to it?                        Describe the contents                      Do you still
                                                                                                                                                                              have it?

                                                                                                                                                                              ONo
                   Name of Storage Facility                               Name
                                                                                                                                                                              DYes

                   Number       Street                                    Number    Street


                                                                          City State ZIP Code

                   City                        State   ZIP Code



                            Identify Property You Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
         l!:f No
         0       Yes. Fill in the details.
                                                                         Where is the property?                                    Describe the property                  Value



                   Owner's Name                                                                                                                                            $_ _ _ __

                                                                        Number     Street
                   Number       Street




                                                                        City                             State     ZIP Code
                   City                        State    ZIP Code


                            Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
 111     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
         hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
         including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 1111    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
         utilize it or used to own, operate, or utilize it, including disposal sites.

 1111    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
         substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


         !::'J    No
         0       Yes. Fill in the details.
                                                                          Governmental unit                            Environmental law, if you know it                 Date of notice




                  Name of site                                           Governmental unit


                  Number       Street                                    Number    Street


                                                                         City                   State   ZIP Code



                  City                        State    ZIP Code




Official Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 10
             Case 3:19-bk-33248                        Doc 1              Filed 10/18/19 Entered 10/18/19 14:58:06                                        Desc Main
                                                                         Document      Page 55 of 59
Debtor 1        Taneka                            Lyn-Na                          Walker                               Case number   (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     lif No
     D Yes. Fill in the details.
                                                                   Governmental unit                               Environmental law, if you know it                   Date of notice



            Name of site                                          Governmental unit


            Number       Street                                   Number     Street



                                                                  City                  State    ZIP Code


            City                        State    ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     0     No
     D     Yes. Fill in the details.
                                                                                                                                                                        Status of the
                                                                    Court or agency                                     Nature of the case
                                                                                                                                                                        case

           Case title_ _ _ _ _ _ _ _ _ _ _ __
                                                                    Court Name
                                                                                                                                                                        D    Pending

                                                                                                                                                                        D    On appeal

                                                                    Number     Street                                                                                   D    Concluded


           Case number                                              City                        State   ZIP Code



                     Give Details About Your Business or Connections to Any Business
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           D    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           D    A member of a limited liability company (LLC) or limited liability partnership (LLP)
           D    A partner in a partnership
           D    An officer, director, or managing executive of a corporation
           D    An owner of at least 5% of the voting or equity securities of a corporation

     1B' No. None of the above applies. Go to Part 12.
     0     Yes. Check all that apply above and fill in the details below for each business.
                                                                    Describe the nature of the business                               Employer Identification number
                                                                                                                                      Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                      EIN:
            Number       Street
                                                                    Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                      From                To ____
            City                        State    ZIP Code

                                                                    Describe the nature of the business                               Employer Identification number
                                                                                                                                      Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                      EIN:
            Number        Street
                                                                    Name of accountant or bookkeeper                                  Dates business existed



                                                                                                                                      From                To _ __
            City                        State    ZIP Code


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                     page 11
             Case 3:19-bk-33248                        Doc 1              Filed 10/18/19 Entered 10/18/19 14:58:06                               Desc Main
                                                                         Document      Page 56 of 59
Debtor 1       Taneka                              Lyn-Na                          Walker                     Case number   (if known). _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name              Last Name




                                                                                                                             Employer Identification number
                                                                     Describe the nature of the business
                                                                                                                             Do not include Social Security number or ITIN.
             Business Name
                                                                                                                             EIN:

             Number        Street
                                                                     Name of accountant or bookkeeper                        Dates business existed



                                                                                                                             From               To _ __
             City                        State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     ~ No
     D     Yes. Fill in the details below.

                                                                     Date issued




             Name                                                    MM/ DD/YYYY



             Number        Street




             City                        State    ZIP Code




                    Sign Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.




             Signature of Debtor 1                                                    Signature of Debtor 2


                                                                                      Date _ _ _ _ __

       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       10'    No
       D      Yes



      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       10' No
       D     Yes. Name of person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 12
       Case 3:19-bk-33248                      Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                                  Desc Main
                                                             Document      Page 57 of 59

  Fill in this information to identify your case:                                                    Check one box only as directed in this form and in
                                                                                                     Form 122A-1Supp:
 Debtor 1
                                                                     Last Name
                                                                                                    ~ 1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name              Middle Name             Last Name
                                                                                                    0 2. The calculation to determine if a presumption of
                                                                                                            abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ _ __
                                                                                                            Means Test Calculation (Official Form 122A-2).
 Case number                                                                                        0    3. The Means Test does not apply now because of
  (If known)
                                                                                                            qualified military service but it could apply later.



                                                                                                    D Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                            10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

 •:.F,TI . . . -   Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
        0      Not married. Fill out Column A, lines 2-11.
        0      Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

        c:3"'Married and your spouse is NOT filing with you. You and your spouse are:

               0    Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Cj/ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                    under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                    spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
        bankruptcy case. 11 U.S.C. § 101 (1 0A). For example, if you are filing on September 15, the 6-month period would be March 1 through
        August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
        Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
        income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                        Column A            Column a
                                                                                                        Debtor 1            Debtor 2 or
                                                                                                                            non-filing spouse

   2. Your gross wages, salary, tips, bonuses, overtime, and commissions                                                      $_ _ _ __
        (before all payroll deductions).
   3. Alimony and maintenance payments. Do not include payments from a spouse if                        $ _ _ __              $ _ _ _ __
      Column B is filled in.
   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support. Include regular contributions
      from an unmarried partner, members of your household, your dependents, parents,
      and roommates. Include regular contributions from a spouse only if Column B is not                $_ _ __               $ _ _ _ __
      filled in. Do not include payments you listed on line 3.

   5. Net income from operating a business, profession,              Debtor 1     Debtor 2
        or farm
                                                                       $_ _        $_ _
        Gross receipts (before all deductions)
        Ordinary and necessary operating expenses                   -$ _ _ -$ _ _
                                                                                        Copy
        Net monthly income from a business, profession, or farm        $_ _        $_ _ here~           $    ()0              $ _ __

   6, Net income from rental and other real property                 Debtor 1     Debtor 2
                                                                      $_ _         $_ _
      Gross receipts (before all deductions)
        Ordinary and necessary operating expenses                   -$ _ _ -$ _ _
                                                                                             Copy                             $ _ _ _ __
        Net monthly income from rental or other real property          $_ _        $_ _ here~           $
                                                                                                                              $_ _ _ __
  7.    Interest, dividends, and royalties                                                              $



Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                                    page 1
        Case 3:19-bk-33248                                         Doc 1               Filed 10/18/19 Entered 10/18/19 14:58:06                                                  Desc Main
                                                                                      Document      Page 58 of 59


Debtor 1                                                                                                                   Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name              Middle Name                     Last Name



                                                                                                                                 Column A                   Co/umnB
                                                                                                                                 Debtor 1                   Debtor 2 or
                                                                                                                                                            non-filing spouse
   8. Unemployment compensation                                                                                                   $ _ _ _ __                    $ _ _ _ __
        Do not enter the amount if you contend that the amount received was a benefit
        under the Social Security Act. Instead, list it here: ................................ ~
            For you..................................................................................   $ _ _ _ _ __
            For your spouse ..................................................................          $ _ _ _ _ __
   9.   Pension or retirement income. Do not include any amount received that was a
        benefit under the Social Security Act. Also, except as stated in the next sentence, do
        not include any compensation, pension, pay, annuity, or allowance paid by the
        United States Government in connection with a disability, combat-related injury or
        disability, or death of a member of the uniformed services. If you received any retired
        pay paid under chapter 61 of title 10, then include that pay only to the extent that it
        does not exceed the amount of retired pay to which you would otherwise be entitled if
                                                                                                                                  $_ _ _ __                     $ _ _ _ __
        retired under any provision of title 10 other than chapter 61 of that title.
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments received
       as a victim of a war crime, a crime against humanity, or international or domestic
       terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
       States Government in connection with a disability, combat-related injury or disability, or
       death of a member of the uniformed services. If necessary, list other sources on a
       separate page and put the total below.
                                                                                                                                  $ _ _ __                      $ _ _ _ __

                                                                                                                                  $ _ _ __                      $ _ _ _ __

           Total amounts from separate pages, if any.                                                                          +$_ _ __                     +$_ _ _ __

   11. Calculate your total current monthly income. Add lines 2 through 10 for each
       column. Then add the total for Column A to the total for Column 8.
                                                                                                                                                                                             Total current
                                                                                                                                                                                             monthly Income

                    Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
        12a.      Copy your total current monthly income from line 11 ...................................................................................... Copy line 11 here+          $    2340
                  Multiply by 12 (the number of months in a year).                                                                                                                       X     12
        12b.     The result is your annual income for this part of the form.                                                                                                     12b.    $    :28060
  13. Calculate the median family income that applies to you. Follow these steps:

        Fill in the state in which you live.

        Fill in the number of people in your household.

        Fill in the median family income for your state and size of household .................. ..                                                          .. .................. 13.
        To find a list of applicable median income amounts, go online using the link specified in the separate
        instructions for this form. This list may also be available at the bankruptcy clerk's office.


  14. How do the lines compare?


        14a.   D      Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.




        14b.   D      Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                                                 Chapter 7 Statement of Your Current Monthly Income                                                                       page 2
      Case 3:19-bk-33248                         Doc 1          Filed 10/18/19 Entered 10/18/19 14:58:06                           Desc Main
                                                               Document      Page 59 of 59



Debtor 1                                                                                       Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
             First Name         Middle Nam,           l-ast Name



               Sign Below

              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


              X.~kk \ ) 0 ~
                   Signature of Debtor 1
                                                                                               X
                                                                                               -  ---------------------
                                                                                               Signature of Debtor 2


                  Date    \O
                          MM/
                                bl i
                                  D
                                        J '20
                                         YYYY
                                                \<\                                            Date _ _ _ _ _ __
                                                                                                    MM/ DD /YYYY


                   If you checked line 14a, do NOT fill out or file Form 122A-2.
                   If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                             Chapter 7 Statement of Your Current Monthly Income                                            page 3
